                                    Case: 19-10027                          Doc: 1   Filed: 01/07/19             Page: 1 of 68


     Fill   in   this information to identify your case.

     United States Bankruptcy Court for the:

     Western District of Oklahoma

     Case number (It known)· _ _ _ _ _ _ _ _ _ _ _ Chapter you are filing under:
                                                     Chapter?             iii'                                                          W 9 JAN -1 P 1+: 08
                                                   D Chapter 11
                                                   D Chapter 12
                                                   D Chapter 13                                                                          0   Check if thts is:arr c:1-(
                                                                                                                                             amended filing     :~L )(  :< T


Official Form 101
                                                                                                                                        h_, •. --:   -~rnttJf            Gt,


Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                           12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


■§fi                Identify Yourself

                                             About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
1.     Your full name
       Write the name that is on your
       government-issued picture
                                             JAVON
       identification (for example,          First name                                                    First name
       your driver's license or              SHARIE
       passport).                            Middle name                                                   Middle name
       Bring your picture                    CLYTUS-MILLS
       identification to your meeting        Last name                                                     Last name
       with the trustee.
                                             Suffix (Sr., Jr., II, Ill)                                    Suffix (Sr., Jr., II, Ill)




2.     All other names you
       have used in the last 8               First name                                                    First name
       years
       Include your married or               Middle name                                                   Middle name
       maiden names.
                                            Last name                                                      Last name


                                             First name                                                    First name

                                            Middle name                                                    Middle name

                                            Last name                                                      Last name




3. Only the last 4 digits of
       your Social Security                 XXX            xx - _3 _Jl_ _7_ _         o_                   XXX           xx - - - - - - - - -
       number or federal                    OR                                                             OR
       Individual Taxpayer
       Identification number                9xx       -    xx       --------                               9xx      -    xx       --------
       (ITIN)

Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                     page 1
                                      Case: 19-10027                        Doc: 1           Filed: 01/07/19                 Page: 2 of 68




Debtor 1                                                                                                     Case n u m b e r ( i f k n o w n ~ - - - - - - - - - - - - -
                    Fir..t:Name   Middle Name               Last Name




                                                About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):


4.       Any business names
         and Employer                           0    I have not used any business names or EINs.                  0    I have not used any business names or EINs.
         Identification Numbers
         (EIN) you have used in
         the last 8 years                       Business name                                                     Business name

          Include trade names and.
          doing business as names               Business name                                                     Business name

     '
                                                -
                                                EIN
                                                    - - -------                                                   -
                                                                                                                  EIN
                                                                                                                      - --------

                                                -
                                                EIN
                                                    - - -------                                                   EIN-
                                                                                                                               - -------


5. Where you live                                                                                                 If Debtor 2 lives at a different address:



                                                43\ l1 Woacl~ \)rive.
                                                Number          Street                                             Number          Street




                                                D~r-
                                                City
                                                                                      Ot State
                                                                                                 t31l(
                                                                                                  ZIP Code         City                                     State     ZIP Code

                                                     Ou a\r1DnJ o...
                                                County                                                             County


                                                If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                                above, fill It In here. Note that the court will send              yours, fill it in here. Note that the court will send
                                                any notices to you at this mailing address.                        any notices to this mailing address.



                                                Number          Street                                             Number          Street



                                                P.O. Box                                                           P.O. Box



                                                City                                     State    ZIP Code         City                                     State     ZIP Code




6.        Why you are choosing                  Check one:                                                         Check one:
          this district to file for
          bankruptcy
                                                0      Over the last 180 days before filing this petition,         D Over the last 180 days before filing this petition,
                                                       I have lived in this district longer than in any                   I have lived in this district longer than in any
                                                       other district.                                                    other district.

                                                 0     I have another reason. Explain.                             D      I have another reason. Explain.
                                                       (See 28 U.S.C. § 1408.)                                            (See 28 U.S.C. § 1408.)




         Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                          page2
                              Case: 19-10027                        Doc: 1           Filed: 01/07/19            Page: 3 of 68


Debtor 1         JAVON SHARIE CLYTUS                                                                   Case number (if known). _ _ _ _ _ _ _ _ _ _ _ _ __
                 FH'StName   Midc:leName              Last Name




■   diI        Tell the Court About Your Bankruptcy Case


7.     The chapter of the                  Check one. (For a brief description of each, see Notice Required by 11 US. C. § 342(b) for Individuals Filing
       Bankruptcy Code you                 for Bankruptcy (Fonn 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
       under
                                           '21   Chapter 7

                                           D Chapter 11
                                           D Chapter 12
                                           D Chapter 13

8.     How you will pay the fee            D I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                 local court for more details about how you may pay. Typically, if you are paying the fee
                                                 yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                 submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                 with a pre-printed address.

                                           -a I need to pay the fee in installments. If you choose this option, sign and attach the
                                                 Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                           D     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                 By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                 less than 150% of the official poverty line that applies to your family size and you are unable to
                                                 pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                 Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.     Have you filed for                  -a No
       bankruptcy within the
       last 8 years?                       □ Yes. District                                     When                  Case number
                                                                                                      MM/ DD/YYYY

                                                      District                                 When                  Case number
                                                                                                      MM/ DD/YYYY

                                                      District                                 When                  Case number
                                                                                                      MM/ DD/YYYY



10.    Are any bankruptcy                  '2J   No
       cases pending or being
       filed by a spouse who is            □ Yes. Debtor                                                             Relationship to you
       not filing this case with                      District                                 When                  Case number, if known
       you, or by a business                                                                          MM/DD /YYYY
       partner, or by an
       affiliate?
                                                      Debtor                                                         Relationship to you

                                                      District                                 When                 Case number, if known
                                                                                                      MM /DD/YYYY



11. Do you rent your                       □ No.      Go to line 12.
       residence?                          '21 Yes.   Hasyour landlord obtained an eviction judgment against you?

                                                      ig"No. Go to line 12.
                                                      D Yes. Fill out Initial Statement About an Eviction Judgment Against You (Fonn 101A) and file ii as
                                                           part of this bankruptcy petition.




     Official Fonn 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                 page 3
                                   Case: 19-10027                        Doc: 1            Filed: 01/07/19          Page: 4 of 68


Debtor 1         JAVON SHARIE CLYTUS                                                                       Case number (dknown) _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name       Midcle Name             Last Name




              Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                   \ZI No. Go to Part 4.
      of any full- or part-time
      business?                                 D Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                         Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                         Number       Street
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                          City                                                                 ZIP Code


                                                         Check the appropriate box to describe your business·

                                                         D   Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                         D   Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))

                                                         D   Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                         D   Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                         D   None of the above


13. Are you filing under                        If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it

      Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
      are you a small business
      debtor?
                                                ~ No. I am not filing under Chapter 11.
      For a definition of small
      business debtor, see                      D   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 U.S.C. § 101(510).                             the Bankruptcy Code.

                                                D   Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                         Bankruptcy Code.


              Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.   Do you own or have any                    \ZJ No
      property that poses or is
      alleged to pose a threat                  D Yes.    What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                                 If immediate attention is needed, why is ii needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?

                                                          Where is the property? , - - - , - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                    Number        Street




                                                                                    City                                           State     ZIP Code


  Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                   page4
                                 Case: 19-10027                       Doc: 1          Filed: 01/07/19                Page: 5 of 68


Debtor 1         JAVON SHARIE CLYTUS
                                last
                                                                                                           Case number (dknown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name    Middle Name                 Name




              Explain Your Efforts to Receive a Briefing About Credit Counseling

                                             About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
1s.   Tell the court whether
      you have received a
      briefing about credit                  You must check one:                                                You must check one:
      counseling.
                                             lia I received a briefing from an approved credit                  D I received a briefing from an approved credit
                                                 counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      The law requires that you                  filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
      receive a briefing about credit            certificate of completion.                                         certificate of completion.
      counseling before you file for
                                                 Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
      bankruptcy. You must
                                                 plan, if any, that you developed with the agency.                  plan, if any, that you developed with the agency.
      truthfully check one of the
      following choices. If you              D I received a briefing from an approved credit                    D I received a briefing from an approved credit
      cannot do so, you are not                  counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      eligible to file.                          filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                                 certificate of completion.                                         certificate of completion.
      If you file anyway, the court
                                                 Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
      can dismiss your case, you
                                                 you MUST file a copy of the certificate and payment                you MUST file a copy of the certificate and payment
      will lose whatever filing fee              plan, if any.                                                      plan, if any.
      you paid, and your creditors
      can begin collection activities        D I certify that I asked for credit counseling                     D I certify that I asked for credit counseling
      again.                                     services from an approved agency, but was                          services from an approved agency, but was
                                                 unable to obtain those services during the 7                       unable to obtain those services during the 7
                                                 days after I made my request, and exigent                          days after I made my request, and exigent
                                                 circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                                 of the requirement.                                                of the requirement.

                                                 To ask for a 30-day temporary waiver of the                        To ask for a 30-day temporary waiver of the
                                                 requirement, attach a separate sheet explaining                    requirement, attach a separate sheet explaining
                                                 what efforts you made to obtain the briefing, why                  what efforts you made to obtain the briefing, why
                                                 you were unable to obtain it before you filed for                  you were unable to obtain it before you filed for
                                                 bankruptcy, and what exigent circumstances                         bankruptcy, and what exigent circumstances
                                                 required you to file this case.                                    required you to file this case.
                                                 Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                                 dissatisfied with your reasons for not receiving a                 dissatisfied with your reasons for not receiving a
                                                 briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                                 If the court is satisfied with your reasons, you must              If the court is satisfied with your reasons, you must
                                                 still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you file.
                                                 You must file a certificate from the approved                      You must file a certificate from the approved
                                                 agency, along with a copy of the payment plan you                  agency, along with a copy of the payment plan you
                                                 developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                                 may be dismissed.                                                  may be dismissed.
                                                 Any extension of the 30-day deadline is granted                    Any extension of the 30-day deadline is granted
                                                 only for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                                 days.                                                              days.

                                             0   I am not required to receive a briefing about                  0   I am not required to receive a briefing about
                                                 credit counseling because of:                                      credit counseling because of:

                                                 D   Incapacity.    I have a mental illness or a mental             D   Incapacity.    I have a mental illness or a mental
                                                                    deficiency that makes me                                           deficiency that makes me
                                                                    incapable of realizing or making                                   incapable of realizing or making
                                                                    rational decisions about finances.                                 rational decisions about finances.
                                                 D   Disability.    My physical disability causes me                D   Disability.    My physical disability causes me
                                                                    to be unable to participate in a                                   to be unable to participate in a
                                                                    briefing in person, by phone, or                                   briefing in person, by phone, or
                                                                    through the internet, even after I                                 through the internet, even after I
                                                                    reasonably tried to do so.                                         reasonably tried to do so.
                                                 D Active duty.     I am currently on active military               D   Active duty. I am currently on active military
                                                                    duty in a military combat zone.                                  duty in a military combat zone.

                                                 If you believe you are not required to receive a                   If you believe you are not required to receive a
                                                 briefing about credit counseling, you must file a                  briefing about credit counseling, you must file a
                                                 motion for waiver of credit counseling with the court.             motion for waiver of credit counseling with the court.




 Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                         page 5
                             Case: 19-10027                               Doc: 1        Filed: 01/07/19                Page: 6 of 68


Debtor 1        JAVON SHARIE CLYTUS                                                                      Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ __
               First Name   Middle Name                  Last Name




             Answer These Questions for Reporting Purposes

                                          16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16.   What kind of debts do                    as "incurred by an individual primarily for a personal, family, or household purpose."
      you have?
                                                 0      No. Go to line 16b.
                                                 '21    Yes. Go to line 17.

                                          16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                               money for a business or investment or through the operation of the business or investment.

                                                 '21    No. Go to line 16c.
                                                 0      Yes. Go to line 17.

                                          16c. State the type of debts you owe that are not consumer debts or business debts.



11. Are you filing under
      Chapter7?                           ~ No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after          0     Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                         administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                                      .ZI   No
      administrative expenses
      are paid that funds will be                       0     Yes
      available for distribution
      to unsecured creditors?

18.   How many creditors do               '21   1--49                                  □ 1,000-5,000                              □ 25,001-50,000
      you estimate that you               □ 50-99                                      □ 5,001-10,000                             □ 50,001-100,000
      owe?                                □ 100-199                                    □ 10,001-25,000                            0   More than 100,000
                                          0     200-999

19.   How much do you                     '21 $0-$50,000                               0   $1,000,001-$10 million                 0   $500,000,001-$1 billion
      estimate your assets to             □ $50,001-$100,000                           □ $10,000,001-$50 million                  0   $1,000,000,001-$10 billion
      be worth?                           □ $100,001-$500,000                          0   $50,000,001-$100 million               0   $10,000,000,001-$50 billion
                                          0     $500,001-$1 million                    □ $100,000,001-$500 million                □ More than $50 billion

20. How much do you                       □ $0-$50,000                                 0   $1,000,001-$10 million                 0   $500,000,001-$1 billion
      estimate your liabilities           □ $50,001-$100,000                           0   $10,000,001-$50 million                0   $1,000,000,001-$10 billion
      to be?                              '21 $100,001-$500,000                        0   $50,000,001-$100 million               0   $10,000,000,001-$50 billion
                                          0     $500,001-$1 million                    0   $100,000,001-$500 million              0   More than $50 billion
■ @fl        Sign Below

                                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and
Foryou                                    correct.

                                          If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                          of title 11, United States Code. I understand the relief available under each chapter. and I choose to proceed
                                          under Chapter 7.

                                          If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                          this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                          I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                          I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                          with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                          18U.S.C.§§152, 1341, 1519,and3571.




                                          ~~~                                                                X
                                                                                                                    Signature of Debtor 2

                                                Executed on          12/31/2018                                  Executed on _ _ _ _ _ __
                                                                     MM   / DD /YYYY                                         MM / DD /YYYY


 Official F orrn 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                      page 6
                          Case: 19-10027                       Doc: 1        Filed: 01/07/19            Page: 7 of 68


Debtor 1     JAVON SHARIE CLYTUS                                                              Case number (rrknown),_ _ _ _ _ _ _ _ _ _ _ _ __
             First Name   Middle Name           last Name




For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                   should understand that many people find it extremely difficult to represent
attorney                                themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.

                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        0     No
                                        I.a   Yes

                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                        0     No
                                        !;a Yes
                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        0     No
                                        I.a   Yes. Name of Person PATSY A. JORDAN
                                                   Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney may cause me to lose my rights or property if I do not properly handle the case.


                                                                                                  X
                                                                                                       Signature of Debtor 2


                                        Date                12/31/2018                                 Date
                                                            MM/ DD   /YYYY                                              MM/ DD /YYYY

                                        Contact phone       (405) 385-4411                             Contact phone


                                        Cell phone                                                     Cell phone

                                        Email address       javonsclytus@gmail.com                     Email address




 Official Fonn 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                 page 8
                                    Case: 19-10027                           Doc: 1               Filed: 01/07/19                       Page: 8 of 68



 Fill in this information to identify your case:


 Debtor 1          JAVON                                SHARIE                       CLYTUS-MILLS
                     First Name                      Middle Name                      Last Name


 Debtor2
 (Spouse, if filing) First Name                      Middle Name                      Last Name



 Unrted States Bankruptcy Court for the: Western District of Oklahoma

 Case number                                                                                                                                                                D Check if this is an
                     (If known)                                                                                                                                                 amended filing




Official Form 106S um
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


•ifI           Summarize Your Assets


                                                                                                                                                                        Your assets
                                                                                                                                                                        Value of what you own

1. Schedule A/8: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/8 ..........................................................................................................
                                                                                                                                                                            $ ____         o_.o_o

    1b. Copy line 62, Total personal property, from Schedule AIB ........... ................................................................................... .          $ - - - -4,590.00
                                                                                                                                                                                     --'---

    1c. Copy line 63, Total of all property on Schedule A/8 .........................................................................................................
                                                                                                                                                                            $ - - - -4,590.00
                                                                                                                                                                                     --'---


•ifa           Summarize Your Liabilities


                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D .......... .                                         $      19,588.00

3. Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                            $          149.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EIF ...

   3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EIF ...................................... .
                                                                                                                                                                        +   $         8,345.00


                                                                                                                                       Your total liabilities               $     103,282.00


fill           Summarize Your Income and Expenses


4. Schedule I. Your Income (Official Form 1061)
                                                                                                                                                                            $ _ _2_,4_8_6_.9_8
   Copy your combined monthly income from line 12 of Schedule I .........................................................................................

s. Schedule J: Your Expenses (Official Form 106J)
                                                                                                                                                                                      2,562.00
   Copy your monthly expenses from line 22c of Schedule J ...................................................................................................               $
                                                                                                                                                                                ------



Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                   page 1 of 2
                                 Case: 19-10027                  Doc: 1          Filed: 01/07/19               Page: 9 of 68


   Debtor 1     JAVON                         SHARIE                CLYTUS-MILLS                     Case number1,tknown1 _ _ _ _ _ _ _ _ _ _ _ _ __
                 F1rst Name     Middle Name         Last Name




               Answer These Questions for Administrative and Statistical Records

    6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       D No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
       liZI Yes
    7. What kind of debt do you have?

       liZI Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

       D Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.



    a. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
       Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14.                                                                $__2_,6_8_6._80_




    9. Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:



                                                                                                           Total claim


        From Part 4 on Schedule EIF, copy the following:



       9a. Domestic support obligations (Copy line 6a.)                                                    $                    0.00


       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $                    0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                    0.00


       9d. Student loans. (Copy line 6f.}                                                                  $           18,413.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as         $                    0.00
           priority claims. (Copy line 6g.)


       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.}            +$                     0.00


       9g. Total. Add lines 9a through 9f.                                                                 $           18,413.00       I




Official Form 106Sum     Summary of Your Assets and Liabilities and Certain Statistical Information                                            page 2 of 2
                                     Case: 19-10027                     Doc: 1          Filed: 01/07/19            Page: 10 of 68


Fill in this information to identify your case and this filing:



Debtor 1              JAVON                      SHARIE                  CLYTUS-MILLS
                      First Name                  Middle Name               Last Name

Debtor 2
(Spouse, if filing)   FlfSt Name                  Middle Name               Last Name


United States Bankruptcy Court for the: Western District of Oklahoma

Case number
                                                                                                                                               D Check if this is an
                                                                                                                                                  amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it frts best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

                Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    ill   No. Go to Part 2.
    D     Yes. Where is the property?
                                                                     What is the property? Check all that apply.
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                     D    Single-family home                           the amount of any secured claims on Schedule D:
      1.1.                                                                                                             Creditors Who Have Claims Secured by Property.
              Street address, if available, or other description
                                                                     D    Duplex or multi-unit building
                                                                     0    Condominium or cooperative                   Current value of the      Current value of the
                                                                     0    Manufactured or mobile home                  entire property?          portion you own?
                                                                     D    Land                                         $_ _ _ _ _ _ _            $_ _ _ _ __
                                                                     D    Investment property

              City                            State      ZIP Code
                                                                     D    Timeshare                                    Describe the nature of your ownership
                                                                     D    Other _ _ _ _ _ _ _ _ _ _ _ __               interest (such as fee simple, tenancy by
                                                                                                                       the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     D Debtor 1 only
              County                                                 D Debtor 2 only
                                                                     D Debtor 1 and Debtor 2 only                      D Check if this is community property
                                                                                                                          (see instructions)
                                                                     D At least one of the debtors and another
                                                                     Other information you wish to add about this Item, such as local
                                                                     property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __
    If you own or have more than one, list here:
                                                                    What is the property? Check all that apply.
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                    D    Single-family home                            the amount of any secured claims on Schedule D:
                                                                                                                       Creditors Who Have Claims Secured by Property.
      1.2.
              Street address, if available, or other description
                                                                    D    Duplex or multi-unit building
                                                                    D    Condominium or cooperative                    Current value of the      Current value of the
                                                                    0    Manufactured or mobile home                   entire property?          portion you own?
                                                                    D    Land                                          $ _ _ _ _ _ __            $_ _ _ _ _ __
                                                                    D    Investment property
                                                                    D    Timeshare                                     Describe the nature of your ownership
              City                            State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                    D    Other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                       the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.
                                                                    D Debtor 1 only
             County                                                 D Debtor 2 only
                                                                    D Debtor 1 and Debtor 2 only                       D Check if this is community property
                                                                    lil At least one of the debtors and another           (see instructions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __


Official Form 106A/B                                                Schedule A/B: Property                                                              page   1
                                  Case: 19-10027                         Doc: 1           Filed: 01/07/19          Page: 11 of 68

Debtor 1           JAVON                       SHARIE                     CLYTUS-llj                      Case number 1,r1<nown,__ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name    MlddfeName             Last Name




                                                                     What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
                                                                     D    Single-family home                            the amount of any secured claims on Schedule D:
     1.3.                                                                                                               Creditors Who Have Claims Secured by Property.
            Street address, if available, or other description       D    Duplex or multi-unit building
                                                                     0    Condominium or cooperative                    Current value of the     Current value of the
                                                                                                                        entire property?         portion you own?
                                                                     D    Manufactured or mobile home
                                                                                                                        $_ _ _ _ _ __             $ _ _ _ _ _ _ __
                                                                     D    Land
                                                                     D    Investment property
            City                            State      ZIP Code      D    Timeshare
                                                                                                                        Describe the nature of your ownership
                                                                                                                        interest (such as fee simple, tenancy by
                                                                     D    Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                        the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     D Debtor 1 only
            County
                                                                     D Debtor 2 only
                                                                     D Debtor 1 and Debtor 2 only                       D Check if this is community property
                                                                                                                            (see instructions)
                                                                     D At least one of the debtors and another
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number: ______________




•hia            Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   □ No
   fia'   Yes


   3.1.     Make:                        CHEVY                       Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
                                                                                                                        the amount of any secured claims on Schedule D:
            Model:                       CRUZE                       liZI Debtor 1 only                                 Creditors Who Have Claims Secured by Property.
                                         2017                        D Debtor 2 only
            Year:                                                                                                       Current value of the      Current value of the
                                                                     D Debtor 1 and Debtor 2 only
            Approximate mileage:         63,000                                                                         entire property?          portion you own?
                                                                     D At least one of the debtors and another
            Other information:
                                                                                                                        $        13,000.00        $     0.00
                                                                     D Check if this is community property (see                                    -------
                                                                         instructions)



   If you own or have more than one, describe here:

   3.2.     Make:                                                    Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
                                                                                                                        the amount of any secured claims on Schedule D:
            Model:                                                   D Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                                     D Debtor 2 only
            Year:                                                                                                       Current value of the      Current value of the
                                                                     D Debtor 1 and Debtor 2 only                       entire property?          portion you own?
            Approximate mileage:                                     D At least one of the debtors and another
            Other information:
                                                                                                                        $_ _ _ _ _ _ _            $_ _ _ _ _ __
                                                                     D Check if this is community property (see
                                                                         instructions)




Official Form 106NB                                                  Schedule A/B: Property                                                              page 2
                                    Case: 19-10027                     Doc: 1          Filed: 01/07/19            Page: 12 of 68

    Debtor 1         JAVON                        SHARIE                CLYTUS-~                          Case number 1,11<nown1_ _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name   Middle Name        Last Name




       3.3.       Make:                                            Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                        the amount of any secured claims on Schedule D:
                  Model:                                           □ Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                                                                   □ Debtor 2 only
                  Year:                                                                                                 Current value of the      Current value of the
                                                                   □ Debtor 1 and Debtor 2 only
                                                                                                                        entire property?          portion you own?
               Approximate mileage:                                □ At least one of the debtors and another
               Other information:
                                                                                                                        $_ _ _ _ _ _ _            $._ _ _ _ _ __
                                                                   □ Check if this is community property (see
                                                                       instructions)


       3.4.    Make:                                               Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                        the amount of any secured claims on Schedule D:
               Model:                                              □   Debtor 1 only
                                                                                                                        Creditors Who Have Claims Secured by Property.
                                                                   □   Debtor 2 only
               Year:                                                                                                    Current value of the      Current value of the
                                                                   □   Debtor 1 and Debtor 2 only
                                                                                                                        entire property?          portion you own?
               Approximate mileage:                                □   At least one of the debtors and another
               Other information:
                                                                                                                        $_ _ _ _ _ _ _            $_ _ _ _ _ _ _
                                                                   □ Check if this is community property (see
                                                                       instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      .ZJ    No
      □ Yes


      4.1.     Make:                                               Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                        the amount of any secured claims on Schedule D:
               Model:                                              □ Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                                                                   □ Debtor 2 only
               Year:
                                                                   □ Debtor 1 and Debtor 2 only                         Current value of the      Current value of the
               Other information:                                  □ At least one of the debtors and another            entire property?          portion you own?


                                                                   □ Check if this is community property (see           $ _ _ _ _ _ __            $ _ _ _ _ _ __
                                                                       instructions)



      If you own or have more than one, list here:

      4.2.     Make:                                               Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                        the amount of any secured claims on Schedule D:
               Model:                                              □   Debtor 1 only
                                                                                                                        Creditors Who Have Claims Secured by Property.
                                                                   □   Debtor 2 only
               Year:                                                                                                    Current value of the      Current value of the
                                                                   □   Debtor 1 and Debtor 2 only
                                                                                                                        entire property?          portion you own?
               Other information:                                  □   At least one of the debtors and another

                                                                                                                        $_ _ _ _ _ _ _           $ _ _ _ _ _ __
                                                                   □ Check if this is community property (see
                                                                       instructions)




5     Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here ...                               .................... .                    . . ~ t--___              o_.o_o




Official Form 106A/B                                               Schedule A/B: Property                                                                page3
                                          Case: 19-10027                  Doc: 1       Filed: 01/07/19       Page: 13 of 68

 Debtor 1           JAVON                               SHARIE              CLYTUS-'1j             Case number1,11<nown)_ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name           Middle Name        Last Name




                 Describe Your Personal and Household Items

                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                                            portion you own?
                                                                                                                                             Do not deduct secured claims
                                                                                                                                             or exemptions.

6. Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
     0     No
     ~ Yes. Describe...... .. HOUSEHOLD ITEMS                                                                                                          2,100.00
                                                                                                                                              $- - - - - ---
7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
               collections; electronic devices including cell phones, cameras, media players, games
     0     No
     ~     Yes. Describe.·········        TELEVISIONS, CELL PHONE, IPHONE                                                                     $_ _ _1_,1_9_0_.o_o


a. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     ~ No
     D Yes. Describe ......... .                                                                                                              $_ _ _ _ _ _ _ _


9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
               and kayaks; carpentry tools; musical instruments
     fia   No
     D     Yes. Describe ......... .                                                                                                          $_ _ _ _ _ _ _ _


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     fia   No
     D     Yes. Describe.                                                                                                                     $_ _ _ _ _ _ _ _

11.Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     0     No
     ~ Yes. Describe .......... CLOTHING, SHOES & ACCESSORIES                                                                                 $- - - - - -3,000.00
                                                                                                                                                           '----


12.Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
               gold, silver
     0     No
     fia   Yes. Describe ..........       JEWELRY                                                                                             $- - - - - -3,600.00
                                                                                                                                                           '----
13. Non-farm animals
     Examples: Dogs, cats, birds, horses

     0     No
     fia   Yes. Describe ...........      PIT BULL DOG                                                                                        $ _ _ _ _3_0_0_.0_0


14   Any other personal and household items you did not already list, including any health aids you did not list

     fia   No
     D     Yes. Give specific
                                                                                                                                              $_ _ _ _ _ _ _ _
           information .............. .

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
                                                                                                                                              $._ _ __,4~1=9-=-0=.0=-0
     for Part 3. Write that number here . .                                                                          ................   -+

Official Form 106A/B                                                     Schedule A/B: Property                                                           page4
                                      Case: 19-10027                     Doc: 1          Filed: 01/07/19    Page: 14 of 68

Debtor 1           JAVON                            SHARIE                 CLYTUS-'1j                Case numberotknownJ_ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name       Middle Name           Last Name




•Mil            Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                          Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured claims
                                                                                                                                     or exemptions.


16.Cash
   Examples. Money you have in your wallet. in your home, in a safe deposit box, and on hand when you file your petition

   D      No
   liZI   Yes ..                                                                                                Cash:                 $_ _ _ _ _200.00
                                                                                                                                                _ __




17. Deposits of money
    Examples.· Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
               and other similar institutions. If you have multiple accounts with the same institution, list each.

   0      No
   liZI   Yes .................. ..                                      Institution name:


                                      17.1. Checking account:            WEOKIE CREDIT UNION                                          $              -120.00

                                      17.2. Checking account:                                                                         $
                                      17.3. Savings account:                                                                          $
                                      17.4. Savings account:                                                                          $
                                      17.5. Certificates of deposit:                                                                  $
                                      17.6. Other financial account:                                                                  $
                                      17. 7. Other financial account:                                                                 $
                                      17 .8. Other financial account:                                                                 $

                                      17.9. Other financial account:                                                                  $




18. Bonds, mutual funds, or publicly traded stocks
  Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   !ill   No
   D      Yes                         Institution or issuer name:

                                                                                                                                      $ _ _ _ _ _ _ __

                                                                                                                                      $ _ _ _ _ _ _ __

                                                                                                                                      $_ _ _ _ _ _ __




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

   !ill   No                          Name of entity:                                                           % of ownership:
   0      Yes. Give specific                                                                                    0%          %         $
          information about
          them.                                                                                                 0%          %         $
                                                                                                                0%          %         $




Official Form 106A/B                                                    Schedule A/B: Property                                                    page 5
                                Case: 19-10027                        Doc: 1            Filed: 01/07/19    Page: 15 of 68

 Debtor 1          JAVON                       SHARIE                    CLYTUS-'1j                 Case number 1,r1mown)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name   Middle Name               Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

    ~ No
    0   Yes. Give specific      Issuer name:
        information about
        them ..                                                                                                                    $_ _ _ _ _ _ _ _

                                                                                                                                   $ _ _ _ _ _ _ __
                                                                                                                                   $ _ _ _ _ _ _ __



21. Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

    ~ No
    0   Yes. List each
        account separately.     Type of account:            Institution name:

                                401(k) or similar plan:     ___________________________                                            $._ _ _ _ _ _ __

                                Pension plan:               ___________________________                                            $. _ _ _ _ _ _ __

                                IRA:                        __________________________                                             $._ _ _ _ _ _ __

                                Retirement account:         ___________________________                                            $. _ _ _ _ _ _ __

                                Keogh:                      ___________________________                                            $. _ _ _ _ _ _ __

                                Addrtional account:         ___________________________                                            $. _ _ _ _ _ _ __

                                Additional account:         ___________________________                                            $._ _ _ _ _ _ __



22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   0    No
   ~ Yes ..                                           Institution name or individual:
                                Electric:             OG&E                                                                        $
                                                                                                                                                100.00
                                Gas:                  OKLAHOMA NATURAL GAS                                                                      100.00
                                                                                                                                  $
                                Heating oil:
                                                                                                                                  $
                                Security deposit on rental unit: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                  $
                                Prepaid rent:
                                                                                                                                  $
                                Telephone:
                                                                                                                                  $
                                Water:
                                                                                                                                  $
                                Rented furniture:
                                                                                                                                  $
                                Other:
                                                                                                                                  $


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   ~ No
   0    Yes ....                Issuer name and description:
                                                                                                                                  $_ _ _ _ _ _ __

                                                                                                                                  $_ _ _ _ _ _ _ _
                                                                                                                                  $ _ _ _ _ _ _ __



Official Form 106A/B                                                  Schedule A/B: Property                                                pages
                                  Case: 19-10027                     Doc: 1         Filed: 01/07/19              Page: 16 of 68

 Debtor 1        JAVON                            SHARIE               CLYTUS-fd                         Case number \1t1<nown)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name        Middle Name          Last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1) .
   .zl   No
   D     Yes                                Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

                                                                                                                                                  $_ _ _ _ _ _ __

                                                                                                                                                  $_ _ _ _ _ _ _

                                                                                                                                                  $_ _ _ _ _ _ _ _


25. Trusts, equitable or future interests in property (other than anything listed in line 1 ), and rights or powers
   exercisable for your benefit

   .zl   No
   D     Yes. Give specific
         information about them ....                                                                                                              $_ _ _ _ _ _ __


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

   .zl   No
   D     Yes. Give specific
         information about them ..                                                                                                                $_ _ _ _ _ _ _ _


27. Licenses, franchises, and other general intangibles
   Examples: Building permits, exdusive licenses, cooperative association holdings, liquor licenses, professional licenses

   .zl   No
   D     Yes. Give specific
         information about them ..                                                                                                                $ _ _ _ _ _ _ __



Money or property owed to you?                                                                                                                    Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.

28. Tax refunds owed to you

   .zl   No
   D     Yes. Give specific information
                                                                                                                        Federal:              $_ _ _ _ _ _ _ _
              about them, including whether
              you already filed the returns                                                                             State:                $_ _ _ _ _ _ _ _
              and the tax years .................. ..
                                                                                                                        Local:                $_ _ _ _ _ _ _ _



29. Family support
   Examples.· Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

   .zl   No
   D     Yes. Give specific information ..
                                                                                                                       Alimony:                   $ _ _ _ _ _ __
                                                                                                                       Maintenance:               $_ _ _ _ _ __
                                                                                                                       Support:                   $_ _ _ _ _ _ _
                                                                                                                       Divorce settlement:        $ _ _ _ _ _ __
                                                                                                                       Property settlement:       $_ _ _ _ _ _ _

30. Other amounts someone owes you
   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
             Social Security benefits; unpaid loans you made to someone else
   .zl   No
   D     Yes. Give specific information .......
                                                                                                                                                  $_ _ _ _ _ _ _ __




Official Form 106A/B                                                 Schedule A/B: Property                                                                 page7
                              Case: 19-10027                     Doc: 1           Filed: 01/07/19                 Page: 17 of 68

 Debtor 1     JAVON                          SHARIE                 CLYTUS-l!dj                         Case number 1e1mown1_ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name     Middle Name           Last Name




31. Interests in insurance policies
   Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
   fiZI
     No
   □ Yes. Name the insurance company                Company name:                                          Beneficiary:                               Surrender or refund value:
          of each policy and list its value ..
                                                                                                                                                      $_ _ _ _ _ _ __

                                                                                                                                                      $ _ _ _ _ _ _ __

                                                                                                                                                      $_ _ _ _ _ _ __

32. Any interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.
   i;2) No
   □ Yes. Give specific information ..
                                                                                                                                                      $ _ _ _ _ _ _ _ __


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Examples: Accidents, employment disputes. insurance claims, or rights to sue
   i;2) No
   □ Yes. Describe each claim ..
                                                                                                                                                      $ _ _ _ _ _ _ _ __

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
   to set off claims
   i;2) No
   □ Yes. Describe each claim.
                                                                                                                                                      $ _ _ _ _ _ _ _ __




35. Any financial assets you did not already list

   i;2) No
   □ Yes. Give specific information                                                                                                                   $_ _ _ _ _ _ __



36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
   for Part 4. Write that number here .                                                                                           ..........   -+                     400.00



             Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

   l;2J No. Go to Part 6.
   □ Yes. Go to line 38.
                                                                                                                                                    Current value of the
                                                                                                                                                    portion you own?
                                                                                                                                                    Do not deduct secured claims
                                                                                                                                                    or exemptions.

38.Accounts receivable or commissions you already earned
   i;2) No
   □ Yes.Describe ...
                                                                                                                                                    $_ _ _ _ _ _ _ _ _

39. Office equipment, furnishings, and supplies
   Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones. desks, chairs, electronic devices
   i;2J No
   □ Yes. Describe ...                                                                                                                              $_ _ _ _ _ _ _ _ _




Official Form 106A/B                                             Schedule A/B: Property                                                                          pages
                                 Case: 19-10027                  Doc: 1       Filed: 01/07/19            Page: 18 of 68

Debtor 1        JAVON                          SHARIE             CLYTUS-fd                     Case number u11mown1,_ _ _ _ _ _ _ _ _ _ _ _ __
                First Name       Middle Name        Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   ~ No
   □ Yes. Describe ....                                                                                                           $ _ _ _ _ _ _ _ __



41. Inventory
     ~ No
   □ Yes. Describe ..                                                                                                             $ _ _ _ _ _ _ _ __



42. Interests in partnerships or joint ventures

   ~ No
   □ Yes. Describe ..           Name of entity:                                                                 % of ownership:
                                                                                                                _ _ _%            $ _ _ _ _ _ _ _ __
                                                                                                                _ _ _%            $ _ _ _ _ _ _ _ __
                                                                                                                _ _ _%            $_ _ _ _ _ _ _ __


43. Customer lists, mailing lists, or other compilations
   ~ No
   □ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

              □ No
              □ Yes. Describe ..
                                                                                                                                    $_ _ _ _ _ _ __


44. Any business-related property you did not already list
   ~ No
   □ Yes. Give specific                                                                                                             $_ _ _ _ _ _ _ __
       information ........ .
                                                                                                                                    $_ _ _ _ _ _ __

                                                                                                                                    $_ _ _ _ _ _ __

                                                                                                                                    $ _ _ _ _ _ _ _ __

                                                                                                                                    $_ _ _ _ _ _ __


                                                                                                                                  _$:.:.:.:.:.:.:.:.:.:.:.:.:.:.:.-:...-
45. ::~:h~   :~~~:~~~~ ~~:~~ ~:: ~ntries from Part              5, including any entries for pages you hav~   ~~~h~~         ➔    I $__   :12:=__,_~-----

              Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
              If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   ~ No. Go to Part 7.
   □ Yes. Go to line 47.
                                                                                                                                  Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured daims
                                                                                                                                  or exemptions.
47. Farm animals
   Examples: livestock, poultry, farm-raised fish

   ~ No
   □ Yes ..
                                                                                                                                      $_ _ _ _ _ _ _ _




Official Form 106AfB                                            Schedule A/8: Property                                                             page 9
                                     Case: 19-10027                         Doc: 1                Filed: 01/07/19                    Page: 19 of 68

 Debtor 1            JAVON                         SHARIE                     CLYTUS-'1j                                Case number 1,tknownJ_ _ _ _ _ _ _ _ _ _ _ _ __
                        First Name   Middle Name              Last Name




48. Crops-either growing or harvested

     iiZI   No
     D      Yes. Give specific
            information ..                                                                                                                                                  $ _ _ _ _ _ _ __

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    .zt     No
     D      Yes .....
                                                                                                                                                                            $ _ _ _ _ _ _ __


50. Farm and fishing supplies, chemicals, and feed

    .zt     No
     D      Yes ..
                                                                                                                                                                            $_ _ _ _ _ _ _ _

51. Any farm- and commercial fishing-related property you did not already list
    .zt     No
     D      Yes. Give specific
            information .....                                                                                                                                               $_ _ _ _ _ _ _ _


                                                                                                                                                                            $- - - - - -0.00
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
    for Part 6. Write that number here .. .                                                                                                          ............. -+                   --



                     Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

    iiZI    No
                                                                                                                                                                             $ _ _ _ _ _ __
    D       Yes. Give specific
            information ....                                                                                                                                                 $_ _ _ _ _ __

                                                                                                                                                                             $_ _ _ _ _ _ _



54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                     ........... ➔        $
                                                                                                                                                                              - - - - -0.00
                                                                                                                                                                                       --

•¥•:¥                List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 ...                                                                                                  ........................... ➔    $_ _ _ _o_.o_o

56. Part 2: Total vehicles, line 5                                                            $                   0.00
                                                                                               -------
57. Part 3: Total personal and household items, line 15                                       $_ _ _4_,1_9_0_.o_o

58. Part 4: Total financial assets, line 36                                                   $_ _ _ _400.00
                                                                                                       _ __


59. Part 5: Total business-related property, line 45                                          $- - - - -0.00
                                                                                                        --
60. Part 6: Total farm- and fishing-related property, line 52                                 $                   0.00
                                                                                               -------
61. Part 7: Total other property not listed, line 54                                       +$      0.00
                                                                                               -----  -
62. Total personal property. Add lines 56 through 61 ...... .                                 $           4 ,59 o.OO      Copy personal property total-+                   + $- - - 4,590.00
                                                                                                                                                                                    ----


63. Total of all property on Schedule A/B. Add line 55 + line 62 ......................................................................................... .               $_ _ _4_,5_9_0._00_




 Official Form 106A/B                                                     Schedule A/B: Property                                                                                    page 10
                                   Case: 19-10027             Doc: 1              Filed: 01/07/19               Page: 20 of 68

 Fill in this information to 1dent1fy your case:

  Debtor 1           JAVON               SHARIE                 CLYTUS-MILLS
                      First Name           Middle Name               Last Name

  Debtor 2
  (Spouse, if filing) First Name           Mldd!e Name               Last Name


  United States Bankruptcy Court for the: Western District of Oklahoma

  Case number                                                                                                                             □ Check if this is an
  (If known)
                                                                                                                                            amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                           04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule AIB: Property (Official Form 106NB) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


•ifi              Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       iii' You are claiming state and federal nonbankruptcy exemptions.         11 U.S.C. § 522(b)(3)
       0    You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



 2. For any property you list on Schedule A/8 that you claim as exempt, fill in the information below.


        Brief description of the property and line on    Current value of the        Amount of the exemption you claim        Specific laws that allow exemption
        Schedule A/B that lists this property            portion you own
                                                         Copy the value from         Check only one box for each exemption.
                                                         Schedule AIB

      Brief
      description:
                               HOUSEHOLD ITEM            $4,190.00                    liZI$ 4,190.00
       Line from                                                                      0   100% of fair market value, up to
       Schedule AIB:                                                                      any applicable statutory limit


      Brief
      description:             CASHON HAND               $200.00                      liZI $ 200.00
      Line from                                                                       □ 100% of fair market value, up to
      Schedule AIR                                                                        any applicable statutory limit

      Brief
      description:
                                                         $ _ _ _ _ _ __               0$ _ _ __
      Line from                                                                       0   100% of fair market value, up to
      Schedule AIB.                                                                       any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
      (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

      iii' No
      0    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

           □       No
           □       Yes



Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                             page 1 of_
                                     Case: 19-10027                          Doc: 1           Filed: 01/07/19               Page: 21 of 68


  Fill in this information to identify your case:


  Debtor 1            JAVON                     SHARIE                       CLYTUS-MILLS
                       First Name                   Middle Name                   Last Name

  Debtor 2
  (Spouse, if filing) First Name                    Middle Name                   Last Name


  United States Bankruptcy Court for the: Western District of Oklahoma

  Case number
  (If   known)                                                                                                                                       D Check if this is an
                                                                                                                                                         amended filing


  Official Form 106D
  Schedule D: Creditors Who Have Claims Secured by Property                                                                                                           12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
 additional pages, write your name and case number (if known).


 1. Do any creditors have claims secured by your property?
        D      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        iil" Yes. Fill in all of the information below.
•@fM               List All Secured Claims
                                                                                                          Column A                           ColumnB                ColumnC
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim                     Value of collateral    Unsecured
    for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the                  that supports this     portion
    As much as possible, list the claims in alphabetical order according to the creditor's name.          value of collateral.               claim                  If any

[llj CREDIT ACCEPTANCE CORP                                  Describe the property that secures the claim:                  $    19,588.00    $    13,000.00       $. _ _0_.0_0
        Creditor's Name

         PO BOX182120                                        2017 CHEVROLET CRUZE
        Number            Street

                                                             As of the date you file, the claim is: Check all that apply.
                                                             'J Contingent
         COLUMBUS                      OH 43218              0    Unliquidated
        City                         State   ZIP Code
                                                             0    Disputed
   Who owes the debt? Check one.                             Nature of lien. Check all that apply.
   'J Debtor 1 only                                          'J An agreement you made (such as mortgage or secured
   0      Debtor 2 only                                           car loan)
   0      Debtor 1 and Debtor 2 only                         0    Statutory lien (such as tax lien, mechanic's lien)
   0      At least one of the debtors and another            0    Judgment lien from a lawsurt
                                                             0    Other (including a righ1 to offset) _ _ _ _ _ _ __
   0      Check if this claim relates to a
          community debt
   Date debt was incurred           10/08/201f               Last 4 digits of account number J!_          _1 __§1_ _J_
~                                                            Describe the property that secures the claim:                  $ _ _ _ _ _ __    $,_ _ _ _ _ _ $_ _ _ __
        Creditor's Name


        Number            Street
                                                             As of the date you file, the claim is: Check all that apply.
                                                             0    Contingent
                                                             0    Unliquidated
        City                         State   ZIP Code
                                                             0    Disputed
  Who owes the debt? Check one.                              Nature of lien. Check all that apply.
  0       Debtor 1 only                                      0    An agreement you made (such as mortgage or secured
  0       Debtor 2 only                                           car loan)
  0       Debtor 1 and Debtor 2 only                         0    Statutory lien (such as tax lien, mechanic's lien)
  0       At least one of the debtors and another            0    Judgment lien from a lawsuit
                                                             0    Other (including a right to offset) _ _ _ _ _ _ __
  0       Check if this claim relates to a
          community debt
  Date debt was incurred _ _ _ _ _                           Last 4 digits of account number _            __ _
        Add the dollar value of your entries in Column A on this page. Write that number here:                                  19.saa oo 1
 Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 o f _
                                     Case: 19-10027                   Doc: 1                Filed: 01/07/19                Page: 22 of 68

  Fill in this information to identify your case:


  Debtor 1              JAVON                   SHARIE                CLYTUS-MILLS
                        First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, rf fihng) First Name                      Middle Name                Last Name


  United States Bankruptcy Court for the: Western District of Oklahoma
                                                                                                                                                        D Check if this is an
  Case number
     (If known)                                                                                                                                             amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NON PRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
AIB: Property (Official Form 106AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

                      List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
       D No. Go to Part 2.
       iiZI Yes.
2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
       each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
       nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
       unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                       Total claim     Priority    Nonpriority
                                                                                                                                                       amount      amount

          OKLA EMPLOYMENT SEC COMM
         Priority Creditor's Name
                                                                     Last 4 digits of account number        _l_   JL __]_ _Q_      $        149 00 s      149 00 $_ _~0~0-0
          PO BOX52925                                                When was the debt incurred?
         Number            Street

                                                                     As of the date you file, the claim is: Check all that apply
          OKLAHOMA CITY                        OK    73152           ijl   Contingent
         City                                State   ZIP Code
                                                                     0     Unliquidated
         Who incurred the debt? Check one.
                                                                     0     Disputed
         ijl    Debtor 1 only
         0      Debtor 2 only                                        Type of PRIORITY unsecured claim:
         0      Debtor 1 and Debtor 2 only
                                                                     0     Domestic support obligations
         0      At least one of the debtors and another
                                                                     ill   Taxes and certain other debts you owe the government
         □ Check if this claim is for a community debt               0     Claims for death or personal injury while you were
         Is the claim subject to offset?                                   intoxicated

         ill No                                                      □ Other. Specify OVERPAYMENT
         0      Yes

                                                                     Last 4 digits of account number _            _    _    _      $_ _ _ _ _ $_ _ _ _ _ $_ _ _ __
         Pnority Creditor's Name
                                                                     When was the debt incurred?
         Number           Street
                                                                     As of the date you file, the claim is: Check all that apply
                                                                     0     Contingent
         City                                State   ZIP Code        □ Unliquidated
         Who incurred the debt? Check one.                           0     Disputed

         0      Debtor 1 only
                                                                     Type of PRIORITY unsecured claim:
         0      Debtor 2 only
                                                                     0     Domestic support obligations
         0      Debtor 1 and Debtor 2 only
         0      At least one of the debtors and another
                                                                     0     Taxes and certain other debts you owe the government
                                                                     0     Claims for death or personal injury while you were
         □ Check if this claim is for a community debt                     intoxicated
         Is the claim subject to offset?                             0     Other. Specify _ _ _ _ _ _ _ _ _ _ _ __
         0      No
         0      Yes


Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page1 of_
                                    Case: 19-10027                      Doc: 1   Filed: 01/07/19                   Page: 23 of 68
 Debtor 1          JAVON                    SHARIE                    CLYTUS-MILLS                        Case number(1tknown)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name       Mlddle Name           Last Name



                  List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
     D      No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     l;Jves
 4. List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                                 Total claim

EJ CAPITAL ONE BANK USA NA
      Nonpriority Creditor's Name
                                                                                  Last 4 digits of account number         J!. _§_ _!__ _E._                  $- - - -1,019.00
                                                                                                                                                                     '-----
                                                                                  When was the debt incurred?              08/04/2012
      PO BOX 30281
      Number            Street

      SALT LAKE CITY                                   UT              84130
      City                                             State          ZIP Code    As of the date you file, the claim is: Check all that apply.

                                                                                  if Contingent
      Who incurred the debt? Check one.                                           0      Unliquidated
      ijl    Debtor 1 only                                                        0      Disputed
      0      Debtor 2 only
      0      Debtor 1 and Debtor 2 only                                           Type of NONPRIORITY unsecured claim:
      0      At least one of the debtors and another                              0      Student loans

      0      Check if this claim is for a community debt                          0      Obligations arising out of a separation agreement or divorce
                                                                                         that you did not report as priority claims
      Is the claim subject to offset?                                             0      Debts to pension or profit-sharing plans, and other similar debts
      ijl    No                                                                   'iii   Other. Specify   CREDIT CARD
      0      Yes


EJ EXETER FINANCE LLC
      Nonpriority Creditor's Name
                                                                                  Last 4 digits of account number ~
                                                                                  When was the debt incurred?
                                                                                                                              _1 _i ~
                                                                                                                           03/24/2018
                                                                                                                                                             $- - -25,356.00
                                                                                                                                                                    -'----

      PO BOX 166097
      Number            Street

      IRVING                                           TX              75016      As of the date you file, the claim is: Check all that apply.
      City                                             State          ZIP Code
                                                                                  r/ Contingent
      Who incurred the debt? Check one.                                           0      Unhquidated

      ijl    Debtor 1 only
                                                                                  0      Disputed

      0      Debtor 2 only
                                                                                  Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
      0      At least one of the debtors and another                              0      Student loans
                                                                                  0      Obligations arising out of a separation agreement or divorce
      0      Check if this claim is for a community debt                                 that you did not report as priority claims

      Is the claim subject to offset?                                             0      Debts to pension or profit-sharing plans, and other similar debts

      ijl    No                                                                   'iii   Other. Specify   AUTO REPO
      0      Yes


EJ SANTANDER CONSUMER USA
      Nonpriority Creditor's Name
                                                                                  Last 4 digits of account number __5_ _2 _A _A
                                                                                                                                                             $
                                                                                                                                                             -------
                                                                                                                                                                        4,307.00
                                                                                  When was the debt incurred?               06/23/2012
      PO BOX 961245
      Number            Street
       FORTWORTH                                       TX              75161
                                                                                  As of the date you file, the claim is: Check all that apply.
      City                                             State          ZIP Code


      Who incurred the debt? Check one.
                                                                                  fi/    Contingent
                                                                                  0      Unliquidated
      ~      Debtor 1 only
                                                                                  0      Disputed
      0      Debtor 2 only
      0      Debtor 1 and Debtor 2 only
                                                                                  Type of NON PRIORITY unsecured claim:
      0      At least one of the debtors and another
                                                                                  'iii   Student loans
      0      Check if this claim is for a community debt                          0      Obligations arising out of a separation agreement or divorce
                                                                                         that you did not report as priority claims
      Is the claim subject to offset?
                                                                                  0      Debts to pension or profit-sharing plans, and other similar debts
      ~No
                                                                                  □ Other. Specity        AUTO REPO
      0      Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                          page_of_
                                    Case: 19-10027                  Doc: 1   Filed: 01/07/19                    Page: 24 of 68
 Debtor 1          JAVON                    SHARIE                CLYTUS-MILLS                         Case number i,tknown,I__ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name       Middle Name       Last Name



                Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Total claim




□      SUN LOAN
      Nonpriority Creditor's Name
                                                                                 Last 4 digits of account number

                                                                                 When was the debt incurred?
                                                                                                                          __Q_ __Q_ _i_ _§_
                                                                                                                          10/07/2016
                                                                                                                                                                $     1,060.00

       1200 S. AIR DEPOT BLVD STEV
      Number            Street
                                                                                 As of the date you file, the claim is: Check all that apply.
       MIDWEST CITY                                  OK            73110
      City                                         State          ZIP Code       l;a'   Contingent
                                                                                 0      Unliquidated
      Who incurred the debt? Check one.                                          0      Disputed
       l;a' Debtor 1 only
       0 Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
       0 Debtor 1 and Debtor 2 only                                              0      Student loans
       0 At least one of the debtors and another                                 0      Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
       0     Check if this claim is for a community debt
                                                                                 0      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                            .lJ    Other.   Specify-=L:.::O:..:A....:N~--------
      if No
      0      Yes




□      SYNCB/JCPENNEY
      Nonpriority Creditor's Name
                                                                                 Last 4 digits of account number          .1_ ..§__ _i_ .]_                 •   $       728.00

                                                                                 When was the debt incurred?              09/06/2015
       PO BOX 965007
      Number            Street
                                                                                 As of the date you file, the claim is: Check all that apply.
       ORLANDO                                       FL            32896
      City                                         State          ZIP Code       !;a'   Contingent
                                                                                 0      Unliquidated
      Who incurred the debt? Check one.                                          0      Disputed
      !;a' Debtor 1 only
      0 Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only                                               0      Student loans
      0 At least one of the debtors and another                                  0      Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                 0      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                            .lJ    Other. Specify   CHARGE ACCT
      .lJ No
      0      Yes



□     SYNCB/ OLD NAVY                                                            Last 4 digits of account number          __£_   ..2...   ~ ~
                                                                                                                                                                $._ _443.00
                                                                                                                                                                      _ __

      Nonpriority Creditors Name
                                                                                 When was the debt incurred?              10/18/2015
      PO BOX 965005
      Number            Street
                                                                                 As of the date you file, the claim is: Check all that apply.
      ORLANDO                                        FL            32896
      City                                         State          ZIP Code       !;a'   Contingent
                                                                                 0      Unliquidated
      Who incurred the debt? Check one.                                          0      Disputed
      !;a' Debtor 1 only
      0 Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only                                               0      Student loans
      0 At least one of the debtors and another                                  0      Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                 0      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                            .lJ    Other. specify   CHARGE ACCT
      .lJ No
      0      Yes




Official Form 106E/F                                   Schedule Elf: Creditors Who Have Unsecured Claims                                                        page_of_
                                    Case: 19-10027                      Doc: 1    Filed: 01/07/19                     Page: 25 of 68
 Debtor 1          JAVON                    SHARIE                    CLYTUS-MILLS                           Case number (If known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name       Middle Name           Last Name



                  Your NONPRIORITY Unsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                              Total claim




□      US CELLULAR
      Nonpriority Credito(s Name
                                                                                      Last 4 digits of account number

                                                                                      When was the debt incurred?
                                                                                                                                l JL J__ _Q_                      $       510.00

       8410 WEST BRYN MAWR AVE STE 700
      Number            Street
                                                                                      As of the date you file, the claim is: Check all that apply<
       CHICAGO                                          IL             60631
      City                                             State          ZIP Code        !;ii'   Contingent
                                                                                      0       Unliquidated
      Who incurred the debt? Check one<                                               □ Disputed
       !;a' Debtor 1 only
       0     Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
       0     Debtor 1 and Debtor 2 only
                                                                                      0       Student loans
       0     At least one of the debtors and another
                                                                                      0       Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
       0     Check if this claim is for a community debt
                                                                                      0       Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 lilf"   Other.   Specity---"U-'-T-'-IL'-I_TY
                                                                                                                                _ _ _ _ _ __
       lilf" No
       0     Yes




□      VERIZON
       Nonpriority Credito(s Name
                                                                                      Last 4 digits of account number           l     _§_   ~    _Q_              $       444.00

                                                                                      When was the debt incurred?
       500 TECHNOLOGY DRIVE                            STE 550
       Number           Street
                                                                                      As of the date you file, the claim is: Check all that apply<
       WELDON SPRINGS                                   MO             63304
      City                                             State          ZIP Code        l;il'   Contingent
                                                                                      0       Unliquidated
      Who incurred the debt? Check one<                                               0       Disputed
       !;ii' Debtor 1 only
       0     Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
       0     Debtor 1 and Debtor 2 only
                                                                                      0       Student loans
       0     At least one of the debtors and another
                                                                                      0       Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
       0     Check if this claim is for a community debt
                                                                                      0       Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 l;il'   Other.   Specity_U_T_IL_I_TY
                                                                                                                        _ _ _ _ _ __
       -6 No
      0      Yes



□      SSM HEALTH/ ST ANTHONY HOSPITAL                                                Last 4 digits of account number           l JL _J__ JL
                                                                                                                                                                  s 2,911.00
      Nonprionty Creditor's Name
                                                                                      When was the debt incurred?
       1000 N. LEE AVE
      Number            Street
                                                                                      As of the date you file, the claim is: Check all that apply<
       OKLAHOMA CITY                                   OK              73103
      City                                             State          ZIP Code        l;il'   Contingent
                                                                                      □ Unliquidaled
      Who incurred the debt? Check one<
                                                                                      □ Disputed
      i;i' Debtor 1 only
      0      Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
                                                                                      0       Student loans
      0      At least one of the debtors and another
                                                                                      0       Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
      □ Check if this claim is for a community debt
                                                                                      0       Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 l;il'   Other.   Specity-Mf:=D"-'1-=C""-A=L=--------
      -6 No
      0      Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    page_of_
                                     Case: 19-10027                        Doc: 1   Filed: 01/07/19                   Page: 26 of 68
 Debtor 1           JAVON                    SHARIE                      CLYTUS-MILLS                      Case number (If known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name      Mtddle Name             Last Name



                    List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
     D No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     !;a Yes
  4. List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
     nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
     included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
     claims fill out the Continuation Page of Part 2.

                                                                                                                                                                   Total claim

EJ TMOBILE                    ATTN BANKRUPTCY                                        Last 4 digits of account number _l_          _l_ -1._    ~
                                                                                                                                                               $          3,106.00
       Nonpriority Creditor's Name                                                                                                                             -------
                                                                                     When was the debt incurred?             08/21/2018
       PO BOX 53410
       Number             Street

       BELLEVUE                                          WA               98015
       City                                             State            ZIP Code    As of the date you file, the claim is: Check all that apply.

                                                                                     rif Contingent
       Who incurred the debt? Check one.                                             0     Unliquidated
       ijl    Debtor 1 only                                                          0     Disputed
       0      Debtor 2 only
       0      Debtor 1 and Debtor 2 only                                             Type of NONPRIORITY unsecured claim:
       0      At least one of the debtors and another                                0     Student loans

       0      Check if this claim is for a community debt                            0     Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority claims
       Is the claim subject to offset?                                               0     Debts to pension or profit-sharing plans, and other similar debts
       ijl    No                                                                     lit   Other. Specify _U_T_l=Lc.c..lTY-'-----------
       0      Yes


~      SPRINT - ATTN BANKRUPTCY                                                      Last 4 digits of account number ~ ~ ~                    _Q               $_ _ _ _410.00
                                                                                                                                                                        _ __

       Nonpriority Creditor's Name                                                   When was the debt incurred?              04/03/2015
       PO BOX4191
       Number             Street

       CAROL STREAM                                     IL                60197      As of the date you file, the claim is: Check all that apply.
       City                                             State            ZIP Code
                                                                                     f/ Contingent
       Who incurred the debt? Check one.                                             0     Unliquidated

       ijl    Debtor 1 only                                                          0     Disputed

       0      Debtor 2 only
                                                                                     Type of NONPRIORITY unsecured claim:
       0      Debtor 1 and Debtor 2 only
       0      At least one of the debtors and another                                0     Student loans
                                                                                     0     Obligations arising out of a separation agreement or divorce
       0      Check if this claim is for a community debt                                  that you did not report as priority claims
       Is the claim subject to offset?                                               0     Debts to pension or profit-sharing plans. and other similar debts

       ijl No                                                                        lit Other. Specify --'--=--'------------
                                                                                                         UTILITY
       □ Yes

EJ AT&T               ATTN BANKRUPTCY
      Nonpriority Creditor's Name
                                                                                     Last 4 digits of account number         __9_ __8. __5_   __o              $_ _ _ _548.00
                                                                                                                                                                        _ __
                                                                                     When was the debt incurred?              09/05/2018
       PO BOX 536216
       Number             Street

       ATLANTA                                          GA                30348
                                                                                    As of the date you file, the claim is: Check all that apply.
      City                                              State            ZIP Code

      Who incurred the debt? Check one.
                                                                                     lit Contingent
                                                                                     0     Unliquidated
       ~ Debtor 1 only
                                                                                     0     Disputed
      0       Debtor 2 only
      0       Debtor 1 and Debtor 2 only
                                                                                    Type of NONPRIORITY unsecured claim:
      0       At least one of the debtors and another
                                                                                     0     Student loans
      0       Check if this claim is for a community debt                            0     Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority claims
      Is the claim subject to offset?
                                                                                    0      Debts to pension or profit-sharing plans, and other similar debts
      ~No
      0       Yes
                                                                                    rJ     Other. Specity _U=-'-T.,_,,IL..,_ITY.,_,__ _ _ _ _ _ _ __




Official Fonn 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         page_of_
                                    Case: 19-10027                  Doc: 1    Filed: 01/07/19                    Page: 27 of 68
 Debtor 1        JAVON                       SHARIE                CLYTUS-MILLS                        Case number{,tknown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name        MIC.Idle Name      Last Name



                 Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                     Total claim




□     A-1 LOANS
      Nonpriority Creditors Name
                                                                                  Last 4 digits of account number ~

                                                                                  When was the debt incurred?
                                                                                                                                 JL l _Q_
                                                                                                                            10/20/2018
                                                                                                                                                        $       700.00

       1908 N. CLASSEN BLVD
      Number           Street
                                                                                  As of the date you file, the claim is: Check all that apply.
       OKLAHOMA CITY                                  OK            73106
      City                                          State          ZIP Code       t;lf   Contingent
                                                                                  □ Unliquidated
      Who incurred the debt? Check one.                                           □ Disputed
      ~ Debtor 1 only
      □ Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      □ Debtor 1 and Debtor 2 only
                                                                                  □ Student loans
      □ At least one of the debtors and another                                   □ Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      □ Check if this claim is for a community debt
                                                                                  □ Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                             Iii'   Other.   Specity-=Lc.::O:.:.A_::Nc.:.._________
      lil[ No
      □ Yes




□ TINKER FEDERAL CREDIT UNION
      Nonpriority Creditor's Name
                                                                                  Last 4 digits of account number           _Q_ _Q_ _Q_ .1._            $       514.00

                                                                                  When was the debt incurred?
      4140 W 1-240 SERVICE RD
      Number           Street
                                                                                  As of the date you file, the claim is: Check all that apply.
       OKLAHOMA CITY                                  OK            73108
      City                                          State          ZIP Code       t;lf   Contingent
                                                                                  □ Unliquidated
      Who incurred the debt? Check one.                                           □ Disputed
      t;lf Debtor 1 only
      □ Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      □ Debtor 1 and Debtor 2 only                                                □ Student loans
      □ At least one of the debtors and another
                                                                                  □ Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      □ Check if this claim is for a community debt
                                                                                  □ Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                             Iii'   Other.   Specity_B=A'--"-N'""K--'-'-F=E=E=-------
      iiif' No
      □ Yes


□     NAVY FEDERAL CREDIT UNION                                                   Last 4 digits of account number ~              JL ..1__   _Q_
                                                                                                                                                        $_ _     9_o_.o_o
      Nonpriority Creditors Name
                                                                                  When was the debt incurred?
      7199 SE 29TH STREET STE 112
      Number           Street
                                                                                  As of the date you file, the claim is: Check all that apply.
      MIDWEST CITY                                    OK            73110
      City                                          State          ZIP Code       t;lf   Contingent
                                                                                  □ Unliquidated
      Who incurred the debt? Check one.                                           □ Disputed
      !;a' Debtor 1 only
      □ Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      □ Debtor 1 and Debtor 2 only                                                □ Student loans
      □ At least one of the debtors and another                                   □ Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      □ Check if this claim is for a community debt
                                                                                  □ Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                             ~      Other.   Specify---'B=Ac....cNc.=-cK~F-=E=E=-------
      lit!' No
      □ Yes




Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                               page_of_
                                    Case: 19-10027                     Doc: 1    Filed: 01/07/19                  Page: 28 of 68
 Debtor 1          JAVON                    SHARIE                    CLYTUS-MILLS                       Case number{,fknownJ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name       Mlddle Name           last Name


                  List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
     D      No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     !;aves
 4. List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each daim. For each claim listed, identify what type of claim it is. Do not list daims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                                Total claim

E] ALL AMERICAN FITNESS CT MWC                                                    Last 4 digits of account number~             _! _Q_ ~
                                                                                                                                                            $  2,464.60
      Nonpriority Creditor's Name                                                                                                                           ---~---
                                                                                  When was the debt incurred?             07/16/2016
      711 S. DEPOT
      Number            Street

      MIDWEST CITY                                     OK              73110
      City                                             State          ZIP Code    As of the date you file, the claim is: Check all that apply.

                                                                                  ri/   Contingent
      Who Incurred the debt? Check one.                                           0     Unliquidated
      ijl    Debtor 1 only                                                        0     Disputed
      0      Debtor 2 only
      0      Debtor 1 and Debtor 2 only                                           Type of NONPRIORITY unsecured claim:
      0      At least one of the debtors and another                              0     Student loans

      0      Check if this claim is for a community debt                          0     Obligations arising out of a separation agreement or divorce
                                                                                        that you did not report as priority claims
      Is the claim subject to offset?                                             0     Debts to pension or profit-sharing plans, and other similar debts
      ijl    No                                                                   ~     Other. Specify   FITNESS FEE
      0      Yes


E] COMENITY CAPITAL BANK/ ZALE                                                    Last 4 digits of account number ~ ~                _Q ~                   $- - - 1,034.00
                                                                                                                                                                   ~---
      Nonpriority Creditor's Name                                                 When was the debt incurred?              10/08/2018
      PO BOX 182120
      Number            Street

                                                       OH              43218      As of the date you file, the claim is: Check all that apply.
      COLUMBUS
      City                                             State          ZIP Code
                                                                                  ~ Contingent
      Who incurred the debt? Check one.                                           0     Unliquidated

      ijl    Debtor 1 only
                                                                                  0     Disputed

      0      Debtor 2 only
                                                                                  Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
      0      At least one of the debtors and another                              0     Student loans
                                                                                  0     Obligations arising out of a separation agreement or divorce
      0      Check if this claim is for a community debt                                that you did not report as priority claims
      Is the claim subject to offset?                                             0     Debts to pension or profit-sharing plans, and other similar debts

      ijl    No                                                                   ~     other. Specify   CHARGE ACCT
      0      Yes

EJ    CREDIT ACCEPANCE CORP
      Nonprfority Creditor's Name
                                                                                  Last 4 digits of account number _9 _1 _9 ~
                                                                                                                                                            $._ _19_,5_8_8_.0_0
                                                                                  When was the debt incurred?              10/08/2018
      PO BOX5070
      Number            Street

       SOUTHFIELD                                      Ml              48086
                                                                                  As of the date you file, the claim is: Check all that apply.
      City                                             State          ZIP Code

                                                                                  ~     Contingent
      Who incurred the debt? Check one.
                                                                                  0     Unliquidated
      ¥1' Debtor 1 only                                                           0     Disputed
      0      Debtor 2 only
      0      Debtor 1 and Debtor 2 only
                                                                                  Type of NONPRIORITY unsecured claim:
      0      At least one of the debtors and another
                                                                                  0     Student loans
      0      Check if this claim is for a community debt                          0     Obligations arising out of a separation agreement or divorce
                                                                                        that you did not report as priority claims
      Is the claim subject to offset?
                                                                                  0     Debts to pension or profit-sharing plans, and other similar debts
      i;I No
                                                                                  f;/   Other. Specify   VOLUTARY AUTO REPO
      0      Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                         page_of_
                                    Case: 19-10027                      Doc: 1   Filed: 01/07/19                    Page: 29 of 68
 Debtor 1          JAVON                    SHARIE                    CLYTUS-MILLS                        Case   number(ifknown)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   F1rst Name       Mlddle Name           Last Name



                  Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                        Total claim




□      DEPT OF EDUCATION /NELNET
      Nonpriority Creditor's Name
                                                                                     Last 4 digits of account number ~

                                                                                     When was the debt incurred?
                                                                                                                                  JL .l_ _Q_
                                                                                                                             06/11/2008
                                                                                                                                                               $18,413.00

       3015 PARKER ROAD                           STE400
      Number            Street
                                                                                     As of the date you file, the claim is: Check all that apply.
       AURORA                                           co             80014
      City                                             State          ZIP Code       ~     Contingent
                                                                                     □ Unliquidated
      Who incurred the debt? Check one.                                              0     Disputed
       l;jl' Debtor 1 only
       0 Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       0 Debtor 1 and Debtor 2 only                                                  ii'   Student loans
       0 At least one of the debtors and another                                     0     Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
       0     Check if this claim is for a community debt
                                                                                     0     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                □ Other. specify STUDENT LOAN
      lilf No
      0      Yes




□     Nonpriority Creditor's Name
                                                                                     Last 4 digits of account number _ _ _ _                                   $ _ _ _ __


                                                                                     When was the debt incurred?

      Number            Street
                                                                                     As of the date you file, the claim is: Check all that apply.

      Crty                                             State          ZIP Code       0     Contingent
                                                                                     0     Unliquidated
      Who incurred the debt? Check one.                                              0     Disputed
      0      Debtor 1 only
      0      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
                                                                                     0     Student loans
      0      Al least one of the debtors and another
                                                                                     0     Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
       0     Check if this claim is for a community debt
                                                                                     0     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                0     Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

      0      No
      0      Yes



□                                                                                    Last 4 digits of account number _ _ _ _
                                                                                                                                                               $ _ _ _ __


      Nonpnority Creditor's Name
                                                                                     When was the debt incurred?

      Number            Street
                                                                                     As of the date you file, the claim is: Check all that apply.

      City                                             State          ZIP Code       0     Contingent
                                                                                     0     Unliquidated
      Who incurred the debt? Check one.                                              0     Disputed
      0      Debtor 1 only
      0      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
                                                                                     0     Student loans
      0      At least one of the debtors and another
                                                                                     0     Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                     0     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                0     Other. Specify_ _ _ _ _ _ _ _ _ _ __

      0      No
      0      Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   page_of_
                               Case: 19-10027                       Doc: 1      Filed: 01/07/19                  Page: 30 of 68
 Debtor 1       JAVON                  SHARIE                     CLYTUS-MILLS                     Case numberur.1cno""1)_ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name    Middle Name           Last Name


                List Others to Be Notified About a Debt That You Already Listed

 s. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
    additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

       AMSHER COLLECTION SERVICES                                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       4524 SOUTHLAKE PK.WAY                                                 line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                             liZf    Part 2: Creditors with Nonpriority Unsecured Claims
       STE 15
                                                                             Last 4 digits of account number .1_       .1_   ~   _§_
       HOOVER                                AL            35244
       City                                  State               ZIP Code


       DIVERSIFIED CONSULTNTS                                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       PO BOX 551268                                                         line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                              liZf   Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

       JACKSONVILLE                          FL            32255             Last 4 digits of account number~          ..1_ _! __Q_
       City                                  State               ZIP Code


        ENHANCED RECOVERY CO                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

        PO BOX57547                                                          Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                              riJ Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

        JACKSONVILLE                          FL            32241            Last 4 digits of account number~          __!! ~ _Q
       City                                  Slate               ZIP Code

        JEFFERSON CAPITAL SYSTEM                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

        16 MCLELAND RD                                                       Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                              r;/ Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

        SAINT CLOUD                           MN            56303            Last 4 digits of account number~ ~ ~                 __Q
       City                                  State               ZIP Code


       MIDLAND FUNDING LLC                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       2365 NORTHSIDE DR                                                     Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                              ~ Part 2: Creditors with Nonpriority Unsecured
       STE 300                                                               Claims

       SAN DIEGO                             CA            92108             Last 4 digits of account number__!__      2 2        ~
       City                                  State               ZIP Code

       MIDWEST RECOVERY SYSTEMS LLC                                          On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       514 EARTH CITY PLAZA                                                  Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                              liZf   Part 2: Creditors with Nonpriority Unsecured
       STE 100                                                               Claims

       EARTH CITY                            MO            63045             Last 4 digits of account number --1_ ~          __!_ __Q_
      City                                   State               ZIP Code


       LOVE, BEAL & NIXON PC                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       PO BOX 32738                                                          line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
      Number          Streel
                                                                                                          liZf   Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

       OKLAHOMA CITY                         OK            73123
      City                                   State               ZIP Code
                                                                             Last 4 digits of account number~          J!. __!__ __Q_

Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                page_of_
                               Case: 19-10027                       Doc: 1      Filed: 01/07/19               Page: 31 of 68
 Debtor 1       JAVON                  SHARIE                     CLYTUS-MILLS                     Case numberiifknown)_ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name    Middle Name           last Name


                List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
     example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
     2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
     additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

        ROBINSON & HOVER LAW                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

        119 N. ROBINSON                                                      Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                              liZf   Part 2: Creditors with Nonpriority Unsecured Claims
       STE 1000
                                                                             Last 4 digits of account number _l_       _..!!_ _Q_ _!
       OKLAHOMA CITY                          OK           73102
       City                                  State               ZIP Code


       C U RECOVERY INC                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       26263 FOREST BLVD                                                     Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                          ~ Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

       WYOMING                                MN           55092             Last 4 digits of account number _1_       J!. _]_ _Q_
       City                                  State               ZIP Code


        NPRTO MID-WEST LLC / KAY                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

        256 W. DATA DRIVE                                                    Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                          fi/ Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

        DRAPER                                UT           84020             Last 4 digits of account number~          _J! __J_ __Q
       City                                  State               ZIP Code


        DIRECT LOAN SERVICE SYSTEM                                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

        PO BOX 5609                                                          Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                          fi/    Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

       GREENVILLE                             TX           75403             Last 4 digits of account number~ ~             _I_ _Q_
       City                                  State               ZIP Code


       SALLIE MAE                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       123 JUSTISON STREET                                                   Line       of (Check one):   D      Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                          ~ Part 2: Creditors with Nonpriority Unsecured
       3RD FLOOR                                                             Claims

       WILMINGTON                             DE           19801             Last 4 digits of account number _1_       J!. _!_ _Q_
      Crty                                   State               ZIP Code

                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                             Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
      Number          Street
                                                                                                          D      Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

                                                                             Last 4 digits of account number _         __ _
      City                                   State               ZIP Code


                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
      Name


                                                                             Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
      Number          Street
                                                                                                          D      Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims


      City                                   State               ZIP Code
                                                                             Last 4 digits of account number _         __ _



Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 page_of_
                            Case: 19-10027                    Doc: 1      Filed: 01/07/19           Page: 32 of 68
Debtor 1    JAVON                    SHARIE                  CLYTUS-MILLS                   Case number (1tkno"'11) _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name    Middle Name         Last Name



           Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                      Total claim


                6a. Domestic support obligations                               6a.                         0.00
Total claims                                                                          $
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                 6b.    $                  149.00

                6c. Claims for death or personal injury while you were
                    intoxicated                                                6c.                         0.00
                                                                                      $

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                    6d.   +$                    0.00



                6e. Total. Add lines 6a through 6d.                            6e.
                                                                                      $                  149.00


                                                                                      Total claim

                6f. Student loans                                              6f.                  18,413.00
Total claims                                                                          $
from Part2
                69. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority
                    claims                                                     6g.    $                    0.00
                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                              6h.    $                    0.00

                6i. Other. Add all other nonpriority unsecured claims.
                    Write that amount here.                                    6i.   +$             65,132.00


                6j. Total. Add lines 6fthrough 6i.                             6j.
                                                                                      $             83,545.00




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                 page_of_
                                   Case: 19-10027              Doc: 1             Filed: 01/07/19           Page: 33 of 68


 Fill in this information to identify your case:


 Debtor               JAVON               SHARIE                     CLYTUS-MILLS
                      First Name             Middle Name              Last Name

 Debtor 2
 (Spouse If filing}   First Name             Middle Name              Last Name


 United States Bankruptcy Court for the: Western District of Oklahoma

 Case number
  (If known)                                                                                                                              D Check if this is an
                                                                                                                                             amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
      l;a    No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
      □ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/8: Property(Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
      example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
      unexpired leases.



      Person or company with whom you have the contract or lease                                State what the contract or lease is tor


2.1
      Name


      Number             Street


      City                               State      ZIP Code

2.2
      Name


      Number             Street


      City                               State      ZIP Code

2.3
      Name


      Number             Street


      City                               State      ZIP Code

2.4
      Name


      Number             Street


      City                               State      ZIP Code

2.5
      Name


      Number             Street


      City                               State      ZIP Code


Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                         page 1 of_
                                      Case: 19-10027                       Doc: 1          Filed: 01/07/19       Page: 34 of 68

 Fill in this information to identify your case:

 Debtor 1          JAVON                     SHARIE                    CLYTUS-MILLS
                      First Name                    MlddleName                 Last Name

 Debtor2
 (Spouse, if filing) First Name                     Middle Name                Last Name


 United States Bankruptcy Court for the: Western District of Oklahoma

 Case number
  (If known)
                                                                                                                                               D Check if this is an
                                                                                                                                                  amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                 12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case. do not list either spouse as a codebtor.)
      ~ No
      D    Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      if No. Go to line 3.
      D    Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

           0     No
           D     Yes. In which community state or territory did you live? _ _ _ _ _ _ _ _ . Fill in the name and current address of that person.



                 Name of your spouse, former spouse, or legal equivalent



                 Number             Street



                 City                                          State                         ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 106D), Schedule EIF (Official Form 106EIF), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule EIF, or Schedule G to fill out Column 2.

       Column 1: Your codebtor                                                                               Column 2: The creditor to whom you owe the debt

                                                                                                             Check all schedules that apply:

~        Name
                                                                                                             0   Schedule D, line
                                                                                                             0   Schedule E/F, line
         Number            Street                                                                            0   Schedule G, line

         City                                                      State                      ZIP Code

§]                                                                                                           0   Schedule D, line ___
        Name
                                                                                                             0   Schedule E/F, line
         Number            Street                                                                            0   Schedule G, line

         City                                                      State                      ZIP Code

§]                                                                                                           0   Schedule D, line
        Name
                                                                                                             0   Schedule E/F, line
        Number             Street                                                                            0   Schedule G, line

        c,ty                                                       State                      ZIP Code



Official Form 106H                                                          Schedule H: Your Codebtors                                             page 1 of_
                                   Case: 19-10027               Doc: 1              Filed: 01/07/19                Page: 35 of 68


  Fill in this information to identify your case:

                     JAVON                  SHARIE               CLYTUS-MILLS
  Debtor 1
                      First Name              Middle Name               Last Name

  Debtor 2
  (Spouse, if filing) First Name              Middle Name               Last Name


  United States Bankruptcy Court for the:    Western District of Oklahoma

  Case number                                                                                                  Check if this is:
     (If known)
                                                                                                              D An amended filing
                                                                                                              DA supplement showing post-petition
                                                                                                                   chapter 13 income as of the following date:
Official Form B 61                                                                                                 MM/DD/YYYY


Schedule I: Your Income                                                                                                                                     12/13

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


•§fl                Describe Employment


1.     Fill in your employment
       information.                                                            Debtor 1                                        Debtor 2 or non-filing spouse

       If you have more than one job,
       attach a separate page with
       information about additional         Employment status               f2I Employed                                      D Employed
       employers.                                                           D Not employed                                    D Not employed
       Include part-time, seasonal, or
       self-employed work.
                                            Occupation
                                                                             DENTAL ASSISTANT
       Occupation may Include student
       or homemaker, if it applies.
                                            Employer's name
                                                                            YUKON KIDS DENTAL


                                            Employer's address               1600 GARTH BROOK BLVD
                                                                            Number    Street                                 Number   Street
                                                                             STE 150



                                                                             YUKON              OK         73099
                                                                            City               State   ZIP Code              City                State   ZIP Code

                                            How long employed there?         10 MOS


■ §fM              Give Details About Monthly Income

      Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
      spouse unless you are separated.
      If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
      below. If you need more space, attach a separate sheet to this form.

                                                                                                           ForDebtor1        For Debtor 2 or
                                                                                                                             non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.                2.
                                                                                                       $ 2.611.80               $

 3. Estimate and list monthly overtime pay.                                                    3.   +$           0.00       + $


 4. Calculate gross income. Add line 2 + line 3.                                               4.      $    2.611.80    1 1     $_ _ __



Official Form B 61                                                  Schedule I: Your Income                                                              page 1
                                      Case: 19-10027                            Doc: 1              Filed: 01/07/19                      Page: 36 of 68

                   JAVON                            SHARIE                    CLYTUS-MILLS                                       Case number (dknown), _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                   First Name         Middle Name               Last Name



                                                                                                                             For Debtor1         For Debtor 2 or
                                                                                                                                                 non-filina.!!!.2.!!!!L-
      ~"~4~,,,,,,, .... ,,,,,,., .. ,.,,,,,,.,., ....................... ,.... ,.. ,., ................ ,...... , ➔ 4.       $    2,611.80          $ _ _ _ _ __


 5. List all payroll deductions:

       5a. Tax, Medicare, and Social Security deductions                                                           5a.       $      199.80          $
       5b. Mandatory contributions for retirement plans                                                            5b,       $         0.00         $
       5c. Voluntary contributions for retirement plans                                                            5c.       $         0.00         $
       5d. Required repayments of retirement fund loans                                                            5d.       $         0.00         $
       5e. Insurance                                                                                               5e.       $         0.00         $
       5f. Domestic support obligations                                                                            5f.       $         0.00         $

       5g. Union dues                                                                                             5g.        $         0.00         $
       5h. Other deductions. Specify:                                                                              5h. +$              0.00      + $

 6.    Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g +5h.                                   6.       $      199.80          $

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                             7.       $ 2.411.98             $


 8.   List all other income regularly received:
       Ba. Net income from rental property and from operating a business,
           profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total                                                          0.00
                                                                                                                             $                      $
            monthly net income.                                                                                    Ba.
       8b. Interest and dividends                                                                                 8b.        $         0.00         $
       8c. Family support payments that you, a non-filing spouse, or a dependent
           regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
                                                                                                                             $         0.00         $
            settlement, and property settlement.                                                                  Be.
       8d. Unemployment compensation                                                                              8d.        $         0.00         $
       Be. Social Security                                                                                        Be.        $         0.00         $
       Bf. Other government assistance that you regularly receive
           Include cash assistance and the value (if known) of any non-cash assistance
           that you receive, such as food stamps (benefits under the Supplemental                                            $        75.00         $
           Nutrition Assistance Program) or housing subsidies.
           Specify: FOOD STAMPS                                                      Bf.

       89. Pension or retirement income                                                                           89.        $         0.00         $

       8h. Other monthly income. Specify:                                                                         8h. +$               0.00       +$

 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +89 + 8h.                                          9.
                                                                                                                         I   $        75.00
                                                                                                                                              II    $
                                                                                                                                                                       I
10. Calculate   monthly income. Add line 7 + line 9.
                                                                                                                          2,486.98                                               2.486.98
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                   10 I $          l+I
                                                                                                                                                    $
                                                                                                                                                                       I= 1$

11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:______________________________                                                                                                                         11.   + $_ _ _0_._0_0_
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Uabilities and Related Data, if it applies                                      12.
                                                                                                                                                                                 2.486.98
                                                                                                                                                                            Combined
                                                                                                                                                                            monthly income
 13. Do you expect an increase or decrease within the year after you file this form?

      12!No.                    .-------------------------------------.
      Oves. Explain:            I   HIGHER WORK HOURS THE MONTH OF DECEMBER. WILL GO DOWN IN JAN. 2019.


Official Form B 61                                                                  Schedule I: Your Income                                                                    page 2
                                   Case: 19-10027                Doc: 1            Filed: 01/07/19            Page: 37 of 68


  Fill in this information to identify your case:

  Debtor 1           JAVON                   SHARIE               CLYTUS-MILLS
                      First Name              Midde Name               Last Name                       Check if this is:
  Debtor 2
  (Spouse, if filing) First Name              Middle Name              Last Name
                                                                                                       D An amended filing
  United States Bankruptcy Court for the:    Western District of Oklahoma
                                                                                                       DA supplement showing post-petition chapter 13
                                                                                                           expenses as of the following date:
  Case number                                                                                              MM/ DD/ YYYY
  (If known)
                                                                                                       DA separate filing for Debtor 2 because Debtor 2
                                                                                                           maintains a separate household
Official Form B 6J
Schedule J: Your Expenses                                                                                                                                 12/13

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

                    Describe Your Household

1. Is this a joint case?

  121 No. Go to line 2.
  D Yes. Does Debtor 2 live in a separate household?
               □ No
               D Yes. Debtor 2 must file a separate Schedule J.
2. Do you have dependents?
                                            □ No                                    Dependent's relationship to              Dependent's        Does dependent live
   Do not list Debtor 1 and
   Debtor 2.
                                            121 each
                                                Yes. Fill out this information for  Debtor 1 or Debtor 2
                                                     dependent. ......................... - - - - - - - - - - -
                                                                                                                             age                with you?


   Do not state the dependents'                                                      DAUGHTER                                13
   names.
                                                                                     DAUGHTER                                10

                                                                                     SON                                     4




3. Do your expenses include
   expenses of people other than
                                            121 No
                                            D Yes
   yourself and your dependents?

I§ff            Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.
Include expenses paid for with non-cash government assistance if you know the value
of such assistance and have included it on Schedule I: Your Income (Official Form B 61.)                                             Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
   any rent for the ground or lot.                                                                                     4.        $                   500.00

    If not included in line 4:
     4a.    Real estate taxes                                                                                          4a.       $
                                                                                                                                                       0.00
     4b.    Property, homeowner's, or renter's insurance                                                               4b.       $                     0.00
    4c.     Home maintenance, repair, and upkeep expenses                                                              4c.       $                   100.00
    4d.     Homeowner's association or condominium dues                                                                4d.       $                     0.00
Official Form B 6J                                            Schedule J: Your Expenses                                                                page 1
                                 Case: 19-10027                      Doc: 1       Filed: 01/07/19          Page: 38 of 68


                     JAVON                     SHARIE                 CLYTUS
 Debtor 1                                                                                       Case number (rt known)
                    First Name   Middle Name            Last Name




                                                                                                                                    Your expenses


  5. Additional mortgage payments for your residence, such as home equity loans                                          5.
                                                                                                                                $                     0.00

  6.   Utilities:
       6a.   Electricity, heat, natural gas                                                                              6a.    $                   180 00
       6b.   Water, sewer, garbage collection                                                                            6b.    $                     0 00
       6c.   Telephone, cell phone, Internet, satellite, and cable services                                              6c.    $                    9000
       6d.   Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                      6d.    $                    80 00
  7    Food and housekeeping supplies                                                                                    7.     $                   225.00
  8.   Childcare and children's education costs                                                                          8.     $                   630 00
  9.   Clothing, laundry, and dry cleaning                                                                               9.     $                    90 00
10.    Personal care products and services                                                                               10.    $                    30 00
11.    Medical and dental expenses                                                                                       11.    $                    50 00
12.    Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.                                                                                      12.
                                                                                                                                $                    7500
13.    Entertainment, clubs, recreation, newspapers, magazines, and books                                                13.    $                   175 00
14.    Charitable contributions and religious donations                                                                  14.    $                     0.00
15.    Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                                               15a.   $                     0.00
       15b. Health insurance                                                                                             15b.   $                     0.00
       15c. Vehicle insurance                                                                                            15c.   $                   120 00
       15d. Other insurance. Specify:. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                         $
                                                                                                                         15d.                         000
16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                $                     0.00
                                                                                                                         16.

17     Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                                   17a.   $                   48700
       17b. Car payments for Vehicle 2                                                                                   17b.   $                     0 00
       17c. Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                     17c.   $                     0.00
       17d. Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                     17d.   $                     0.00
18.     Your payments of alimony, maintenance, and support that you did not report as deducted
       from your pay on line 5, Schedule I, Your Income (Official Form B 61).                                             18.   $                     0.00

19.    Other payments you make to support others who do not live with you.
       Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                            19.   $                     0.00
20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule/: Your Income.

       20a. Mortgages on other property                                                                                  20a.   $                     O00
       20b. Real estate taxes                                                                                            20b.   $                     O00
       20c. Property, homeowner's, or renter's insurance                                                                 20c.   $                     O00
       20d. Maintenance, repair, and upkeep expenses                                                                     20d.   $                     000
       20e. Homeowner's association or condominium dues                                                                  20e.   $                     0 00


Official Form B 6J                                                  Schedule J: Your Expenses                                                         page 2
                               Case: 19-10027                      Doc: 1      Filed: 01/07/19              Page: 39 of 68


                  JAVON                      SHARIE                 CLYTUS                      Case   number(dknown),_ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                 First Name    Middle Name            Last Name




       Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                            - - - - - - -0.00
21.                                                                                                               21.   +$
                                                                                                                                          --
22.    Your monthly expenses. Add lines 4 through 21.                                                                                2,562.00
                                                                                                                        $
       The result is your monthly expenses.                                                                       22.    ---------

23. Calculate your monthly net income.
                                                                                                                                2,_48_6_.9_8_
                                                                                                                         $_ _ _ _
      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                        23a.

      23b.   Copy your monthly expenses from line 22 above.                                                      23b.   -$        2,562.00
                                                                                                                             ---------
      23c.   Subtract your monthly expenses from your monthly income.
                                                                                                                         $             -75.02
             The result is your monthly net income.                                                              23c.        ---------


24. Do you expect an increase or decrease in your expenses within the year after you file this fonn?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      IZ!No.
      Oves.        Explain here:   DEBTOR WILL SURRENDER 2017 CHEVROLET CRUZE TO CREDIT ACCEPTANCE
                                   CORP. LOWERING MONTHLY EXPENSES.




Official Form B 6J                                                Schedule J: Your Expenses                                              page 3
                                            Case: 19-10027         Doc: 1             Filed: 01/07/19                  Page: 40 of 68


Fill in this information to identify your case:

Debtor 1           JAVON                      SHARIE              CLYTUS-MILLS
                    First Name                   Middle Name           Last Name

Debtor 2
(Spouse, rf filing) First Name                   Middle Name           Last Name


United States Bankruptcy Court for the: Western District of Oklahoma

Case number
(If known)

                                                                                                                                                     D Check if this is an
                                                                                                                                                         amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                              12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       □ No
       ~ Yes.         Nameotperson          PATSY A. JORDAN                                    . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                  Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




                                                                          Signature of Debtor 2


         Date    12/31/2018                                               Date--,---,,,,-----
                MM/     DD       /   YYYY                                          MM/ DD I   YYYY




 Official Form 106Dec                                          Declaration About an Individual Debtor's Schedules
                                          Case: 19-10027            Doc: 1              Filed: 01/07/19           Page: 41 of 68


   Fill in this information to identify your case:


   Debtor 1             JAVON                   SHARIE              CLYTUS-MILLS
                        First Name               Middle Name                Last Name


   Debtor 2
   (Spouse, if fihng) First Name                 Middle Name                Last Name


   United States Bankruptcy Court for the: Western District of Oklahoma

   Case number
    (If known)                                                                                                                           0   Check if this is an
                                                                                                                                             amended filing




  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                        04/16
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  infonnation. If more space is needed, attach a separate sheet to this fonn. On the top of any additional pages, write your name and case
  number (if known). Answer every question.


                   Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

        !I Married
        D Not married

   2. During the last 3 years, have you lived anywhere other than where you live now?

        0    No
        ~Yes.List all of the places you lived in the last 3 years. Do not include where you live now.

                 Debtor 1:                                           Dates Debtor 1        Debtor 2:                                           Dates Debtor 2
                                                                     lived there                                                               lived there


                                                                                           0   Same as Debtor 1                              0   Same as Debtor 1

                  2600 TEALWOOD DRIVE                                From                                                                        From
                 Number              Street                                                    Number Street
                                                                     To                                                                          To
                  APT421

                  OKC                          OK     73120
                 City                          State ZIP Code                                  City                   State ZIP Code

                                                                                           0   Same as Debtor 1                              D   Same as Debtor 1

                                                                     From                                                                        From
                 Number              Street                                                    Number Street
                                                                     To                                                                          To




                 City                          State ZIP Code                                  City                  State    ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       0 No
       ~ Yes. Make sure you fill out Schedule H:           Your Codebtors (Official Form 106H).




 ■§f        j     Explain the Sources of Your Income

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page   1
                                 Case: 19-10027                       Doc: 1          Filed: 01/07/19                Page: 42 of 68


Debtor 1         JAVON                          SHARIE              CLYTUS-MILLS                            Case number''"""'""!-_ _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name       Middle Name           Last Name




 4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      0     No
      ~ Yes. Fill in the details.

                                                              Debtor1                                                Debtor2

                                                              Sources of income             Gross income             Sources of income          Gross income
                                                              Check all that apply.         (before deductions and   Check all that apply.      (before deductions and
                                                                                            exclusions)                                         exclusions)

                                                               ~    Wages, commissions,                              0   Wages, commissions,
             From January 1 of current year until                   bonuses, tips                21_,766
                                                                                            $_ _ _   __·14
                                                                                                         _               bonuses, tips
                                                                                                                                                $ _ _ _ _ _ __
             the date you filed for bankruptcy:
                                                               0    Operating a business                             0   Operating a business


             For last calendar year:
                                                               ~    Wages, commissions,                              0   Wages, commissions.
                                                                    bonuses, tips           $___2_3_,7_7_4_._0_0         bonuses, tips          $_ _ _ _ _ _ _
             (January 1 to December 31,._2.,.0_..17,___ _,
                                                yyyy
                                                               0    Operating a business                             0   Operating a business



             For the calendar year before that:
                                                               0    Wages, commissions.                              0   Wages, commissions,
                                                                    bonuses, tips           $_ _ _ _ _ _ _               bonuses, lips          $_ _ _ _ _ _ _
             (January 1 to December 31, - - - ~
                                                yyyy
                                                               0    Operating a business                             0   Operating a business




 s. Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      0     No
      f;J   Yes. Fill in the details.

                                                               Debtor1                                                Debtor2

                                                              Sources of income             Gross income from         Sources of income         Gross income from
                                                              Describe below.               each source               Describe below.           each source
                                                                                            (before deductions and                              (before deductions and
                                                                                            exclusions)                                         exclusions)



             From January 1 of current year until            FOOD STAMPS                            900.00
                                                                                           $- - - - - ---            ----------                 $ _ _ _ _ _ __
             the date you filed for bankruptcy:                                            $ _ _ _ _ _ _ _ _ - - - - - - - - - - $ _ _ _ _ _ _ __

                                                                                           $ _ _ _ _ _ _ _ _ - - - - - - - - - - $ _ _ _ _ _ _ __


                                                                                           $_ _ _ _ _ _ __                                      $ _ _ _ _ _ _ __
             For last calendar year:
                                                                                           $ _ _ _ _ _ _ __                                     $_ _ _ _ _ _ _ _
             (January 1 to December 3 1 . ~
                                                YYYY
                                                                                           $_ _ _ _ _ _ _                                       $ _ _ _ _ _ _ __




             For the calendar year before that:                                            $_ _ _ _ _ _ _                                       $_ _ _ _ _ _ _ _

             (January 1 to December 31, _ )                                                $_ _ _ _ _ _ _ _                                     $_ _ _ _ _ _ _
                                                yyyy
                                                                                           $_ _ _ _ _ _ _                                       $_ _ _ _ _ __




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2
                                  Case: 19-10027                        Doc: 1       Filed: 01/07/19          Page: 43 of 68


Debtor 1      JAVON                             SHARIE               CLYTUS-MILLS                     Case number vtknown1. _ _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name         Middle Name            Last Name




              List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     D     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
               "incurred by an individual primarily for a personal, family. or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

               litl'   No. Go to line 7.

               D       Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               • Subject to adjustment on 4/01119 and every 3 years after that for cases filed on or after the date of adjustment.

     ii    Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               D       No. Go to line 7.

               liZf    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and
                            alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                          Dates of     Total amount paid         Amount you still owe   Was this payment for ...
                                                                          payment


                        CREDIT ACCEPTANCE                                12/08/2018    $            487.00   $            19,588.00     D
                                                                                                              ------'----                   Mortgage
                        Creditor's Name
                                                                                                                                        lilcar
                        PO BOX5070
                        Number    Street                                                                                                D Credit card
                                                                                                                                        D Loan repayment
                                                                                                                                        D Suppliers or vendors
                        SOUTHFIELD Ml                    48086
                        Crty                    State        ZIP Code
                                                                                                                                        D Other _ _ _ __


                                                                                       $_ _ _ _ _ _ _        $_ _ _ _ _ _ _ _
                                                                                                                                        D Mortgage
                        Creditor's Name
                                                                                                                                        Dear
                        Number    Street
                                                                                                                                        D Credit card
                                                                                                                                        D   Loan repayment

                                                                                                                                        D Suppliers or vendors
                        City                    State        ZIP Code
                                                                                                                                        D Other _ _ _ __


                                                                                       $_ _ _ _ _ _ __ $_ _ _ _ _ _ __
                                                                                                                                        D Mortgage
                        Creditor's Name
                                                                                                                                        D Car
                        Number    Street
                                                                                                                                        D Credit card
                                                                                                                                        D Loan repayment
                                                                                                                                        D Suppliers or vendors
                                                                                                                                        □ Other _ _ __
                        City                    State        ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 3
                                   Case: 19-10027                    Doc: 1         Filed: 01/07/19            Page: 44 of 68


Debtor 1        JAVON                            SHARIE              CLYTUS-MILLS                     Case number \rfknown). _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name           Last Name




  7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives: any general partners: relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
       such as child support and alimony.

       ii' No
       D   Yes. List all payments to an insider.
                                                                         Dates of     Total amount      Amount you still   Reason for this payment
                                                                         payment      paid              owe


                                                                                     $ _ _ _ _ __ $ _ _ _ __
            Insider's Name



            Number        Street




            City                                 State   ZIP Code



                                                                                     $_ _ _ _ _ _ $_ _ _ _ __
            Insider's Name


            Number       Street




            City                                 State   ZIP Code



 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
       an insider?
       Include payments on debts guaranteed or cosigned by an insider.

       ii' No
       D   Yes. List all payments that benefited an insider.

                                                                        Dates of       Total amount     Amount you still   Reason for this payment
                                                                        payment        paid             owe
                                                                                                                           Include creditor's name

                                                                                     $ _ _ _ _ __ $_ _ _ _ __
            lns1der's Name



            Number       Street




            City                                 State   ZIP Code



                                                                                     $_ _ _ _ _ $_ _ _ __
            Insider's Name



            Number       Street




            City                                 State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page4
                                      Case: 19-10027                         Doc: 1          Filed: 01/07/19                Page: 45 of 68


Debtor1         JAVON                               SHARIE                 CLYTUS-MILLS                         Case number 1,tknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name            Middle Name            Last Name




                Identify Legal Actions, Repossessions, and Foreclosures
  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     lif No
     □ Yes. Fill in the details.
                                                                       Nature of the case                 Court or agency                           Status of the case



          Case title_ _ _ _ _ _ _ _ _ _ __                                                               Court Name
                                                                                                                                                    □ Pending
                                                                                                                                                    □ On appeal
                                                                                                         Number    Street                           □ Concluded

          Case number
                                                                                                         City                  State   ZIP Code




          Case title_ _ _ _ _ _ _ _ _ _ __                                                               Court Name
                                                                                                                                                    □ Pending
                                                                                                                                                    □ Onappeal
                                                                                                         Number    Street                           □ Concluded

          Case number
                                                                                                         City                  State   ZIP Code



 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     !if' No.   Go to line 11.
     □ Yes. Fill in the information below.

                                                                                 Describe the property                                  Date      Value of the property



                                                                                                                                                  $_ _ _ _ _ __
                Creditor's Name



                 Number      Street                                              Explain what happened

                                                                                 □ Property was repossessed.
                                                                                 □ Property was foreclosed.
                                                                                 □ Property was garnished.
                City                                State   ZIP Code             □ Property was attached, seized, or levied.

                                                                                 Describe the property                                  Date       Value of the proper!\



                                                                                                                                                  $_ _ _ _ __
                Creditor's Name



                Number       Street
                                                                                Explain what happened


                                                                                 □ Property was repossessed.
                                                                                 □ Property was foreclosed.

                City                                State   ZIP Code
                                                                                0    Property was garnished.
                                                                                 □ Property was attached, seized, or levied.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 5
                                    Case: 19-10027                           Doc: 1          Filed: 01/07/19            Page: 46 of 68


Debtor 1            JAVON                           SHARIE                  CLYTUS-MILLS                        Case number (d1<nown1_ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Mldd!e Name                 Last Name




  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
     ill     No
     0       Yes. Fill in the details.

                                                                        Describe the action the creditor took                      Date action       Amount
                                                                                                                                   was taken
             Credrtors Name


                                                                                                                                                    $ _ _ _ _ _ __
             Number     Street




             City                           State    ZIP Code           Last 4 digits of account number: XXXX-_ _ _ _


  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
     litJ" No
     0       Yes


•&fl                List Certain Gifts and Contributions


 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     litJ"   No
     0       Yes. Fill in the details for each gift.


               Gifts with a total value of more than $600              Describe the gifts                                          Dates you gave      Value
               per person                                                                                                          the gifts



                                                                                                                                                      $_ _ _ _ __
             Person to Whom You Gave the Gift


                                                                                                                                                      $_ _ _ __


             Number     Street



             Crty                           State    ZIP Code


             Person's relationship to you


             Gifts with a total value of more than $600                Describe the gifts                                         Dates you gave      Value
             per person                                                                                                           the gifts


                                                                                                                                                      $_ _ _ _ _ _
             Person to Whom You Gave the Gift


                                                                                                                                                      $_ _ _ _ __



             Number     Street



             c,ty                           State    ZIP Code


             Person's relationship to you _ _ _ _ __



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
                                   Case: 19-10027                          Doc: 1          Filed: 01/07/19                  Page: 47 of 68


Debtor 1            JAVON                          SHARIE                 CLYTUS-MILLS                           Case number (rt known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Name               Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     liZf   No
     0      Yes. Fill in the details for each gift or contribution.

             Gifts or contributions to charities                     Describe what you contributed                                        Date you          Value
             that total more than $600                                                                                                    contributed



                                                                                                                                                            $_ _ _ _ __
            Charity's Name


                                                                                                                                                            $_ _ _ _ _ _



            Number      Street




            City           State        ZIP Code




•¥11                 List Certain Losses

  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
      disaster, or gambling?

     !if No
     0      Yes. Fill in the details.

             Describe the property you lost and                       Describe any insurance coverage for the loss                        Date of your      Value of property
             how the loss occurred                                                                                                        loss              lost
                                                                     Include the amount that insurance has paid. List pending insurance
                                                                     claims on line 33 of Schedule AIB: Property.


                                                                                                                                                            $_ _ _ _ __




•&•¥                List Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     Iii    No
     D      Yes. Fill in the details.

                                                                     Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                          transfer was
             Person Who Was Paid                                                                                                          made


             Number       Street                                                                                                                            $ _ _ _ _ __


                                                                                                                                                            $_ _ _ _ _ _

             City                         State    ZIP Code



             Email or website address


             Person Who Made the Payment, if Not You



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page7
                                   Case: 19-10027                       Doc: 1          Filed: 01/07/19                Page: 48 of 68


Debtor 1           JAVON                        SHARIE                 CLYTUS-MILLS                          Case number 1lfk.nown1_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      MlddleName              Last Name




                                                                   Description and value of any property transferred               Date payment or        Amount of
                                                                                                                                   transfer was made      payment


            Person Who Was Paid
                                                                                                                                                         $_ _ _ _ _ _

            Number       Street

                                                                                                                                                         $_ _ _ _ __



            City                       State    ZIP Code




            Email or website address



            Person Who Made the Payment 1f Not You



  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

     !if No
     D     Yes. Fill in the details.

                                                                  Description and value of any property transferred                Date payment or       Amount of payment
                                                                                                                                   transfer was
                                                                                                                                   made
             Person Who was Paid

                                                                                                                                                         $_ _ _ __
             Number       Street


                                                                                                                                                         $_ _ _ __

            City                       State    ZIP Code

  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     !if No
     D     Yes. Fill in the details.

                                                                  Description and value of property         Describe any property or payments received      Date transfer
                                                                  transferred                               or debts paid in exchange                       was made

            Person Who Received Transfer



            Number       Street




            City                       State    ZIP Code


            Person's relationship to you _ _ _ _ __



            Person Who Received Tran sfer



            Number       Street




            City                       Stale    ZIP Code

            Person's relationship to you _ _ _ _ __

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        pages
                                  Case: 19-10027                         Doc: 1          Filed: 01/07/19               Page: 49 of 68


Debtor 1        JAVON                           SHARIE                   CLYTUS-MILLS                        Case number (If known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name     Middle Name              Last Name




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     fi4   No
     D     Yes. Fill in the details.

                                                                   Description and value of the property transferred                                       Date transfer
                                                                                                                                                           was made


           Name of trust




                Ust Certain Flnanclal Accounts, Instruments, Safe Deposit Boxes, and Storage Units
 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     lilf No
     0     Yes. Fill in the details.

                                                                   Last 4 digits of account number     Type of account or        Date account was       Last balance before
                                                                                                       instrument                closed, sold, moved,   closing or transfer
                                                                                                                                 or transferred

            Name of Financial Institution
                                                                       xxxx-_ _ _ _                    0   Checking                                     $_ _ __

            Number       Street
                                                                                                       0   Savings

                                                                                                       0   Money market

                                                                                                       0   Brokerage
            City                       State    ZIP Code                                               □ Other_ _ __



                                                                   XXXX-_       __ _                   0   Checking                                     $_ _ __
            Name of Financial Institution
                                                                                                       0   Savings

            Number       Street                                                                        0   Money market

                                                                                                       0   Brokerage
                                                                                                       □ Other_ _ __
            City                       State    ZIP Code


 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     liif No
     0     Yes. Fill in the details.
                                                                   Who else had access to it?                      Describe the contents                       Do you still
                                                                                                                                                               have it?

                                                                                                                                                               0   No
            Name of Financial Institution                         Name
                                                                                                                                                               0   Yes


            Number       Street                                   Number   Street


                                                                  City       State      ZIP Code
            City                       State    ZIP Code


Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page9
                                   Case: 19-10027                          Doc: 1              Filed: 01/07/19               Page: 50 of 68


Debtor 1          JAVON                          SHARIE                  CLYTUS-MILLS                                Case number (rrknown; _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    FtrstName      Middle Name               Last Name




 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    lid
      No
    □ Yes. Fill in the details.
                                                                    Who else has or had access to it?                    Describe the contents                  Do you still
                                                                                                                                                                have it?

                                                                                                                                                                □ No
             Name of Storage Facility                               Name
                                                                                                                                                                □ Yes

             Number       Street                                    Number    Street


                                                                    City State ZIP Code

             City                        State    ZIP Code



                      Identify Property You Hold or Control for Someone Else
 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
     lif No
     □ Yes. Fill in the details.
                                                                   Where is the property?                                Describe the property               Value



             Owner's Name                                                                                                                                    $,_ _ __

                                                                  Number     Street
             Number       Street




                                                                  City                          State     ZIP Code
             City                        State    ZIP Code


•Mf i•M               Give Details About Environmental Information
 For the purpose of Part 10, the following definitions apply:
     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.

     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.

     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.


 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     lid
       No
     □ Yes. Fill in the details.
                                                                   Governmental unit                          Environmental law, if you know it            Date of notice



           Name of site                                           Governmental unit


           Number      Street                                     Number     Street


                                                                  City                 State   ZIP Code



           City                         State    ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 10
                                  Case: 19-10027                           Doc: 1              Filed: 01/07/19                   Page: 51 of 68


Debtor 1       JAVON                            SHARIE                    CLYTUS-MILLS                                Case number (if Known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name     Middle Name              Last Name




  25. Have you notified any governmental unit of any release of hazardous material?

     lif No
     0     Yes. Fill in the details.
                                                                 Governmental unit                                Environmental law, if you know it                   Date of notice



            Name of site                                         Governmental unit


            Number       Street                                  Number     Street



                                                                 City                  State    ZIP Code


            City                       State    ZIP Code


 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     ~ No
     0     Yes. Fill in the details.
                                                                                                                                                                       Status of the
                                                                   Court or agency                                     Nature of the case
                                                                                                                                                                       case

           Case title_ _ _ _ _ _ _ _ _ _ __
                                                                   Court Name
                                                                                                                                                                       0    Pending

                                                                                                                                                                       0    Onappeal
                                                                   Number     Street                                                                                   0    Concluded


           Case number                                             City                        State   ZIP Code



■,,,,                Give Details About Your Business or Connections to Any Business
 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           0   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           0   A member of a limited liability company (LLC) or limited liability partnership (LLP)
           0   A partner in a partnership
           0   An officer, director, or managing executive of a corporation
           0   An owner of at least 5% of the voting or equity securities of a corporation

     lif No. None of the above applies. Go to Part 12.
     0     Yes. Check all that apply above and fill in the details below for each business.
                                                                   Describe the nature of the business                               Employer Identification number
                                                                                                                                     Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                     EIN: _ _ _ _ _ _ _ _ _
            Number       Street
                                                                   Name of accountant or bookkeeper                                  Dates business existed


                                                                                                                                     From               To
            City                       State    ZIP Code
                                                                   Describe the nature of the business                               Employer Identification number
                                                                                                                                     Do not include Social Security number or ITJN.
            Business Name

                                                                                                                                     EIN: _ _ _ _ _ _ _ _ _
            Number       Street
                                                                   Name of accountant or bookkeeper                                  Dates business existed



                                                                                                                                     From               To
            City                      State     ZIP Code


Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                     page 11
                                    Case: 19-10027                        Doc: 1          Filed: 01/07/19            Page: 52 of 68


Debtor1          JAVON                           SHARIE                  CLYTUS-MILLS                        Case number <"known)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      MlddleName               Last Name




                                                                                                                         Employer Identification number
                                                                     Describe the nature of the business
                                                                                                                         Do not include Social Security number or ITIN.
             Business Name
                                                                                                                         EIN: _ _ _ _ _ _ _ _ _

             Number        Street
                                                                     Name of accountant or bookkeeper                    Dates business existed



                                                                                                                         From               To
             City                       State     ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     !iZI   No
     0      Yes. Fill in the details below.

                                                                     Date issued




             Name                                                    MM/00/YYYY



             Number        Street




             City                       State     ZIP Code




•iii                mgnB~ow

      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.




                                                                                     Signature of Debtor 2


             Date     12/31/2018                                                     Date _ _ _ _ __

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      !if'    No
      D       Yes



      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      0      No
      liif Yes. Name of person PATSY A. JORDAN                                                                   . Attach the Bankruptcy Petition Preparers Notice,
                                                                                                                   Declaration, and Signature (Official Form 119).




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 12
                                     Case: 19-10027               Doc: 1           Filed: 01/07/19                Page: 53 of 68


Fill in this information to identify your case.

Debtor 1           JAVON                      SHARIE             CLYTUS-MILLS
                    First Name              Middle Name                Last Name

Debtor 2
(Spouse, if filing) First Name              Middle Name                Last Name


United States Bankruptcy Court for the: Western District of Oklahoma

Case number                                                                                                                               D Check if this is an
(If known)                                                                                                                                      amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                          1211s

  If you are an individual filing under chapter 7, you must fill out this form if:
  ■ creditors have claims secured by your property, or
  ■ you have leased personal property and the lease has not expired.

  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

                     List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
         information below.

           Identify the creditor and the property that is collateral                What do you intend to do with the property that   Did you claim the property
                                                                                    secures a debt?                                   as exempt on Schedule C?


         ;~~~~or's         CREDIT ACCEPTANCE CORP                                  !;a Surrender the property.                        iaa No
                                                                                   0   Retain the property and redeem it.             □ Yes
         Description of          2017 CHEVROLET CRUZE                              D   Retain the property and enter into a
         property
         securing debt:                                                                Reaffirmation Agreement.
                                                                                   D Retain   the property and [explain): _ _ _ __



         Creditor's                                                                0 Surrender the property.                          □ No
         name:
                                                                                   D Retain the property and redeem it.               □ Yes
         Description of
         property                                                                  D Retain the property and enter into a
         securing debt:                                                                Reaffirmation Agreement.
                                                                                   0   Retain the property and [explain): _ _ __



         Creditor's                                                                D Surrender the property.                          □ No
         name:
                                                                                   D Retain the property and redeem it.               □ Yes
         Description of
         property                                                                  D Retain the property and enter into a
         securing debt:                                                                Reaffirmation Agreement.
                                                                                   D Retain the property and [explain): _ _ __

         Creditor's                                                                0   Surrender the property.                        □ No
         name:
                                                                                   D Retain the property and redeem it.               0   Yes
         Description of
         property                                                                  D Retain   the property and enter into a
         securing debt:                                                                Reaffirmation Agreement.
                                                                                   D Retain the property and [explain]: - - - -


 Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                                      page 1
                                       Case: 19-10027               Doc: 1         Filed: 01/07/19              Page: 54 of 68

 Debtor1           JAVON                             SHARIE          CLYTUS-MILLS                       Case number (If known), _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name          Middle Name      Last Name




                   List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                                       Will the lease be assumed?

       Lessor's name:                                                                                                        □ No
                                                                                                                             □ Yes
      Description of leased
      property:


       Lessor's name:                                                                                                        □ No
                                                                                                                             □ Yes
      Description of leased
      property:


       Lessor's name:                                                                                                        □ No
       Description of leased                                                                                                 □ Yes
       property:


       Lessor's name:                                                                                                        □ No
                                                                                                                             □ Yes
      Description of leased
      property:



       Lessor's name:                                                                                                        □ No
                                                                                                                             □ Yes
      Description of leased
      property:


      Lessor's name:                                                                                                        □ No
                                                                                                                             □ Yes
      Description of leased
      property:


      Lessor's name:                                                                                                         □ No
                                                                                                                             □ Yes
      Description of leased
      property:




 •661              Sign Below


     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.




  '4:JJ2~
      Date   01/02/2019
                                                                        Signature of Debtor 2


                                                                        Date
                                                                               _M_M_/_D_D_I_Y_YY_Y_ _
             MM/     DD    I    YYYY




Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                            page2
                                    Case: 19-10027               Doc: 1             Filed: 01/07/19            Page: 55 of 68

  Fill in this information to identify your case:                                                        Check one box only as directed in this form and in
                                                                                                         Form 122A-1Supp:
  Debtor 1            JAVON                    SHARIE                CLYTUS-MILLS
                       First Name               Middle Name             Last Name
                                                                                                         ~   1. There is no presumption of abuse.
  Debtor 2
  (Spouse, if filing) First Name                Middle Name             Last Name                        D   2. The calculation to determine if a presumption of
                                                                                                                abuse applies will be made under Chapter 7
  United States Bankruptcy Court for the: Western District of Oklahoma                                          Means Test Calculation (Official Form 122A-2).

 Case number                                                                                             D   3. The Means Test does not apply now because of
  (If known)                                                                                                    qualified military service but it could apply later.



                                                                                                         0   Check if this is an amended filing


Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

•&IN                 Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
       D      Not married. Fill out Column A, lines 2-11.
       D      Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

       liZi   Married and your spouse is NOT filing with you. You and your spouse are:

              liZi   Living In the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
              D      Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                     under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                     spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

      Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
      bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
      August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
      Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
      income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                         Column A             Column B
                                                                                                         Debtor 1             Debtor 2 or
                                                                                                                              non-filing spouse
 2. Your gross wages, salary, tips, bonuses, overtime, and commissions                                                          $_ _ _ _
      (before all payroll deductions).                                                                   $   2,611.80
 3. Alimony and maintenance payments. Do not include payments from a spouse if
                                                                                                         $_ _ __                $ _ _ __
    Column B is filled in.

 4. All amounts from any source which are regularly paid for household expenses
    of you or your dependents, including child support Include regular contributions
    from an unmarried partner, members of your household, your dependents, parents,
    and roommates. Include regular contributions from a spouse only if Column B is not
                                                                                                         $ _ _ __               $ _ _ __
    filled in. Do not include payments you listed on line 3.

 5. Net income from operating a business, profession,
                                                                      Debtor 1       Oebtor2
    or farm
    Gross receipts (before all deductions)                              $             $_ _

      Ordinary and necessary operating expenses                      -$ _ _ -$_ _
                                                                                                Copy                            $ _ _ _ __
      Net monthly income from a business, profession, or farm           $_ _          $_ _               $
                                                                                                here-+

 6. Net income from rental and other real property                    Debtor 1       Debtor 2
    Gross receipts (before all deductions}                             $_ _           $_ _

      Ordinary and necessary operating expenses                      -$ _ _ -$ _ _
                                                                                                Copy                            $ _ _ __
      Net monthly income from rental or other real property             $_ _         $_ _ here-+         $
 7.   Interest, dividends, and royalties                                                                 $                      $_ _ _ __




Official Form 122A-1                              Chapter 7 Statement of Your Current Monthly Income                                                     page 1
                                     Case: 19-10027                 Doc: 1         Filed: 01/07/19                   Page: 56 of 68


Debtor 1            JAVON                           SHARIE            CLYTUS-~                           Case number i,tknown;_ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name        Mlddle Name       Last Name



                                                                                                            Column A                   ColumnB
                                                                                                            Debtor 1                   Debtor 2 or
                                                                                                                                       non-filing spouse
 8. Unemployment compensation                                                                                 $_ _ _ _                   $ _ _ _ __
      Do not enter the amount if you contend that the amount received was a benefit
      under the Social Security Act. Instead, list it here:           .... --1,
         For you ....                                                   $_ _ _ _ _ _

         For your spouse ...                                            $_ _ _ _ _ _

 9.   Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                                  $ _ _ __                  $ _ _ _ __

 10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments received
      as a victim of a war crime, a crime against humanity, or international or domestic
      terrorism. If necessary, list other sources on a separate page and put the total below.
        FOOD STAMPS                                                                                           $        75.00            $
                                                                                                              $                         $
       Total amounts from separate pages, if any.                                                          +$                          +$

 11. Calculate your total current monthly Income. Add lines 2 through 1O for each
     column. Then add the total for Column A to the total for Column 8.                                       $ 2,686.80
                                                                                                                                  +     $                    =1$ 2,686.801
                                                                                                                                                                 Total current
                                                                                                                                                                 monthly income

                   Determine Whether the Means Test Applies to You

 12. Calculate your current monthly income for the year. Follow these steps:
      12a.       Copy your total current monthly income from line 11 .                                              ............... Copy line 11 here-+      $    2,686.80
                 Multiply by 12 (the number of months in a year).                                                                                            X 12
      12b.       The result is your annual income for this part of the form.                                                                         12b.    $32,241 50

 13. Calculate the median family income that applies to you. Follow these steps:

      Fill in the state in which you live.                              OKLAHOMA

      Fill in the number of people in your household.                  4

      Fill in the median family income for your state and size of household.                                                                  . ...... 13.   $70,144.00
      To find a list of applicable median income amounts, go online using the link specified in the separate
      instructions for this form. This list may also be available at the bankruptcy clerk's office.

 14. How do the lines compare?

      14a.   Iii    Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                    Go to Part 3.

      14b.   0      Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                    Go to Part 3 and fill out Form 122A-2.

■,,,                Sign Below

                   By si    ·ng here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


                                                                                                  X
                                                                                                      Signature of Debtor 2

                      Date       12/31/2018
                                 MM/ DD    /YYYY                                                      Date -cM-ccM~/-=D-=D-/~Y~YY~Y~


                       If you checked line 14a, do NOT fill out or file Form 122A-2.

                      If you checked line 14b, fill out Form 122A-2 and file it with this form.



Official Form 122A-1                                 Chapter 7 Statement of Your Current Monthly Income                                                            page 2
               Case: 19-10027             Doc: 1        Filed: 01/07/19               Page: 57 of 68




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 201 0)


                                                                Chapter 7:            Liquidation
   This notice is for you if:

        You are an individual filing for bankruptcy,
                                                                            $245      filing fee
        and                                                                  $75      administrative fee
                                                                +            $15      trustee surcharge
        Your debts are primarily consumer debts.
                                                                            $335      total fee
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as "incurred by an individual                  Chapter 7 is for individuals who have financial
        primarily for a personal, family, or                    difficulty preventing them from paying their
        household purpose."                                     debts and who are willing to allow their non-
                                                                exempt property to be used to pay their
                                                                creditors. The primary purpose of filing under
                                                                chapter 7 is to have your debts discharged. The
The types of bankruptcy that are                                bankruptcy discharge relieves you after
available to individuals                                        bankruptcy from having to pay many of your
                                                                pre-bankruptcy debts. Exceptions exist for
Individuals who meet the qualifications may file                particular debts, and liens on property may still
under one of four different chapters of the                     be enforced after discharge. For example, a
Bankruptcy Code:                                                creditor may have the right to foreclose a home
                                                                mortgage or repossess an automobile.
I'll   Chapter 7 -     Liquidation
                                                                However, if the court finds that you have
~      Chapter 11- Reorganization
                                                                committed certain kinds of improper conduct
                                                                described in the Bankruptcy Code, the court
I'!    Chapter 12- Voluntary repayment plan
                                                                may deny your discharge.
                   for family farmers or
                   fishermen
                                                                You should know that even if you file
                                                                chapter 7 and you receive a discharge, some
il!l   Chapter 13- Voluntary repayment plan
                                                                debts are not discharged under the law.
                   for individuals with regular
                                                                Therefore, you may still be responsible to pay:
                   income
                                                                11      most taxes;
You should have an attorney review your                         Ill     most student loans;
decision to file for bankruptcy and the choice of
                                                                lllll   domestic support and property settlement
chapter.
                                                                        obligations;




Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)             page 1
                Case: 19-10027            Doc: 1         Filed: 01/07/19           Page: 58 of 68




11B     most fines, penalties, forfeitures, and                 your income is more than the median income
        criminal restitution obligations; and                   for your state of residence and family size,
1'1,1   certain debts that are not listed in your               depending on the results of the Means Test, the
        bankruptcy papers.                                      U.S. trustee, bankruptcy administrator, or
                                                                creditors can file a motion to dismiss your case
You may also be required to pay debts arising                   under§ 707(b) of the Bankruptcy Code. lfa
from:                                                           motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal,
~       fraud or theft;
                                                                you may choose to proceed under another
~       fraud or defalcation while acting in breach             chapter of the Bankruptcy Code.
        of fiduciary capacity;
                                                                If you are an individual filing for chapter 7
!Iii    intentional injuries that you inflicted; and
                                                                bankruptcy, the trustee may sell your property
J1J1    death or personal injury caused by                      to pay your debts, subject to your right to
        operating a motor vehicle, vessel, or                   exempt the property or a portion of the
        aircraft while intoxicated from alcohol or              proceeds from the sale of the property. The
        drugs.                                                  property, and the proceeds from property that
                                                                your bankruptcy trustee sells or liquidates that
If your debts are primarily consumer debts, the                 you are entitled to, is called exempt property.
court can dismiss your chapter 7 case if it finds               Exemptions may enable you to keep your
that you have enough income to repay                            home, a car, clothing, and household items or
creditors a certain amount. You must file                       to receive some of the proceeds if the property
Chapter 7 Statement of Your Current Monthly                     is sold.
Income (Official Form 122A-1) if you are an
individual filing for bankruptcy under                          Exemptions are not automatic. To exempt
chapter 7. This form will determine your                        property, you must list it on Schedule C: The
current monthly income and compare whether                      Property You Claim as Exempt (Official Form
your income is more than the median income                      106C). If you do not list the property, the
that applies in your state.                                     trustee may sell it and pay all of the proceeds
                                                                to your creditors.
If your income is not above the median for
your state, you will not have to complete the
other chapter 7 form, the Chapter 7 Means                       Chapter 11 : Reorganization
Test Calculation (Official Form 122A-2).
                                                                         $1,167    filing fee
If your income is above the median for your                     +          $550    administrative fee
state, you must file a second form -the                                  $1,717    total fee
Chapter 7 Means Test Calculation (Official
Form 122A-2). The calculations on the form-                     Chapter 11 is often used for reorganizing a
sometimes called the Means Test-deduct                          business, but is also available to individuals.
from your income living expenses and                            The provisions of chapter 11 are too
payments on certain debts to determine any                      complicated to summarize briefly.
amount available to pay unsecured creditors. If



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)          page 2
               Case: 19-10027              Doc: 1        Filed: 01/07/19                Page: 59 of 68




Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the fonns
properly and protect you, your family, your home, and your possessions.
Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a
mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
and following all of the legal requirements.
You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
necessary documents.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




Chapter 12: Repayment plan for family                           Under chapter 13, you must file with the court
            farmers or fishermen                                a plan to repay your creditors all or part of the
                                                                money that you owe them, usually using your
           $200 filing fee
                                                                future earnings. If the court approves your
+           $75    administrative fee
           $275 total fee                                       plan, the court will allow you to repay your
                                                                debts, as adjusted by the plan, within 3 years or
Similar to chapter 13, chapter 12 permits                       5 years, depending on your income and other
family farmers and fishermen to repay their                     factors.
debts over a period of time using future
earnings and to discharge some debts that are                   After you make all the payments under your
not paid.                                                       plan, many of your debts are discharged. The
                                                                debts that are not discharged and that you may
                                                                still be responsible to pay include:

Chapter 13: Repayment plan for                                  Bi     domestic support obligations,
            individuals with regular                            •      most student loans,
            income                                              •      certain taxes,
                                                                !Ill   debts for fraud or theft,
          $235    filing fee
                                                                1!11   debts for fraud or defalcation while acting
+          $75    administrative fee
                                                                       in a fiduciary capacity,
          $310    total fee
                                                                ill!   most criminal fines and restitution
Chapter 13 is for individuals who have regular                         obligations,
income and would like to pay all or part of                     Ill    certain debts that are not listed in your
their debts in installments over a period of time                      bankruptcy papers,
and to discharge some debts that are not paid.
                                                                111    certain debts for acts that caused death or
You are eligible for chapter 13 only if your
                                                                       personal injury, and
debts are not more than certain dollar amounts
set forth in 11 U.S.C. § 109.                                   e      certain long-term secured debts.



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)         page 3
                   Case: 19-10027                Doc: 1       Filed: 01/07/19        Page: 60 of 68




                                                                  A married couple may file a bankruptcy case
                                                                  together--called a joint case. If you file a joint
      Warning: File Your Forms on Time
                                                                  case and each spouse lists the same mailing
      Section 521(a)(1) of the Bankruptcy Code
                                                                  address on the bankruptcy petition, the
      requires that you promptly file detailed information
                                                                  bankruptcy court generally will mail you and
      about your creditors, assets, liabilities, income,
      expenses and general financial condition. The               your spouse one copy of each notice, unless
      court may dismiss your bankruptcy case if you do            you file a statement with the court asking that
      not file this information within the deadlines set by       each spouse receive separate copies.
      the Bankruptcy Code, the Bankruptcy Rules, and
      the local rules of the court.

      For more information about the documents and                Understand which services you
      their deadlines, go to:                                     could receive from credit
      http://www.uscourts.gov/bkforms/bankruptcy form             counseling agencies
      s.html#procedure.
                                                                  The law generally requires that you receive a
                                                                  credit counseling briefing from an approved
                                                                  credit counseling agency. 11 U.S.C. § 109(h).
Bankruptcy crimes have serious
                                                                  If you are filing a joint case, both spouses must
consequences
                                                                  receive the briefing. With limited exceptions,
ill     lfyou knowingly and fraudulently conceal                  you must receive it within the 180 days before
        assets or make a false oath or statement                  you file your bankruptcy petition. This briefing
        under penalty of perjury-either orally or                 is usually conducted by telephone or on the
        in writing-in connection with a                           Internet.
        bankruptcy case, you may be fined,
        imprisoned, or both.                                      In addition, after filing a bankruptcy case, you
                                                                  generally must complete a financial
~        All information you supply in connection                 management instructional course before you
        with a bankruptcy case is subject to                      can receive a discharge. If you are filing a joint
        examination by the Attorney General acting                case, both spouses must complete the course.
        through the Office of the U.S. Trustee, the
        Office of the U.S. Attorney, and other                    You can obtain the list of agencies approved to
        offices and employees of the U.S.                         provide both the briefing and the instructional
        Department of Justice.                                    course from:
                                                                  http://justice.gov/ust/eo/hapcpa/ccde/cc approved.html.
Make sure the court has your                                      In Alabama and North Carolina, go to:
mailing address                                                   http://www.uscourts.gov/FederalCourts/Bankruptcy/

The bankruptcy court sends notices to the                         BankruptcyResources/ApprovedCredit
                                                                  And DebtCounselors. aspx.
mailing address you list on Voluntary Petition
for Individuals Filing for Bankruptcy (Official
                                                                  If you do not have access to a computer, the
Form 101 ). To ensure that you receive
                                                                  clerk of the bankruptcy court may be able to
information about your case, Bankruptcy
                                                                  help you obtain the list.
Rule 4002 requires that you notify the court of
any changes in your address.



Notice Required by 11 U.S.C. U.S.C. § 342{b) for Individuals Filing for Bankruptcy (Form 2010)         page4
                                   Case: 19-10027                      Doc: 1         Filed: 01/07/19     Page: 61 of 68


   Fill m this information to 1dent1fy the case:


  Debtor 1          JAVON                    SHARIE                    CLYTUS-MILLS
                      First Name                Mldd!e Name               Last Name

  Debtor 2
  (Spouse, if filing) First Name                Middle Name               Last Name


  United States Bankruptcy Court tor the: Western District of Oklahoma



  Case number                                                             Chapter _ _ _ __
   (If known)




Official Form 119
Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                     12/15

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.




fifM              Notice to Debtor



  Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
  filing or accept any compensation. A signed copy of this form must be filed with any document prepared.


         Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

                whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

                whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

                whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

                whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

                what tax consequences may arise because a case is filed under the Bankruptcy Code;

                whether any tax claims may be discharged;

                whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

                how to characterize the nature of your interests in property or your debts; or

                what procedures and rights apply in a bankruptcy case.



         The bankruptcy petition preparer _P_A_T_S_Y_A_._J_O_R_D_A_N
                                                                   ___________________ has notified me of
                                                   Name
         any maximum allowable fee before preparing any document for filing or accepting any fee.




                                                                                                         Date   12/31/2018
                                                                                                                MM/DD /YYYY




                                                                                                         Date
          Signature of Debtor 2 acknowledging receipt of this notice                                            ,.,M,...M,.../ccDccD-,-y-yy_y_




Official Form 119                                 Bankruptcy Petition Preparer's Notice, Declaration, and Signature                              page 1
                                         Case: 19-10027                          Doc: 1          Filed: 01/07/19                 Page: 62 of 68



Debtor1         JAVON                                SHARIE                CLYTUS-MILLS                               Case number (,tJmown), _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name            Maddie Name            Last Name




                Declaration and Signature of the Bankruptcy Petition Preparer



  Under penalty of perjury, I declare that:

     I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

     I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
     Preparer as required by 11 U.S.C. §§ 11 0(b), 110(h), and 342(b); and

     if rules or guidelines are established according to 11 U.S.C. § 11 0(h) setting a maximum fee for services that bankruptcy petition
     preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
     accepting any fee from the debtor.

     PATSY A. JORDAN
     Printed name                                         Title, if any                           Firm name, if it applies

     1919 NW 142ND STREET - UNIT 12 A
     Number                   Street

     OKLAHOMA CITY                                      OK           73134           405-607-3659
     -
     City
         - - - - - - - - - - - - - Slate                                -  - - - - - Contact phone
                                                                        ZIP Code


     I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
     (Check all that apply)

     liiJ Voluntary Petition (Form 101)                                   Iii    Schedule I (Form 1061)                          □     Chapter 11 Statement of Your Current Monthly
                                                                                                                                       Income (Form 122B)
     Ga Statement About Your Social Security Numbers Iii                         Schedule J (Form 106J)
            (Form 121)
                                                                          laiJ   Declaration About an Individual Debtor's        □     Chapter 13 Statement of Your Current Monthly
                                                                                                                                       Income and Calculation of Commitment Period
     liiJ Summary of Your Assets and Liabilities and                             Schedules (Form 106Dec)                               (Form 122C-1)
            Certain Statistical Information (Form 106Sum)
                                                                          Iii    Statement of Financial Affairs (Form 107)
                                                                                                                                 □     Chapter 13 Calculation of Your Disposable
     liiJ Schedule A/B (Form 106A/B)                                                                                                   Income (Form 122C-2)
                                                                          iaa    Statement of Intention for Individuals Filing
     [;a°   Schedule C (Form 106C)                                               Under Chapter 7 (Form 108)                      Ii(   Application to Pay Filing Fee in Installments
                                                                                                                                       (Form 103A)
     [;a°   Schedule D (Form 106D)                                        li2I   Chapter 7 Statement of Your Current

     [;a°   Schedule E/F (Form 106E/F)
                                                                                 Monthly Income (Form 122A-1)
                                                                                                                                 □     Application to Have Chapter 7 Filing Fee
                                                                                                                                       Waived (Form 103B)
     liiJ Schedule G (Form 106G)                                          □      Statement of Exemption from Presumption
                                                                                 of Abuse Under§ 707(b)(2)                       ~     A list of names and addresses of all creditors
     ~      Schedule H (Form 106H)
                                                                                 (Form 122A-1 Supp)                                    (creditor or mailing matrix)

                                                                          □      Chapter 7 Means Test Calculation
                                                                                                                                 □     Other
                                                                                 (Form 122A-2)


     Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
     to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.




                                                                                                       3 8 0 - 5 4 - 2 0 3 2                           Date 12/31/2018
                                                                                                    Social Security number of person who signed            MM/DD/YYYY




     PATSY A JORDAN
     Printed name


                                                                                                                                                       Date _ _ _ _ __
     Signature of bankruptcy petition preparer or officer, principal, responsible                   Social Security number of person who signed            MM/DD/YYYY
     person, or partner



     Printed name




Official Form 119                                              Bankruptcy Petition Preparers Notice, Declaration, and Signature                                          page2
                        Case: 19-10027                          Doc: 1               Filed: 01/07/19                      Page: 63 of 68

B2800 (Form 2800) ( 12/15)



                                   ~
                                   1
                                     Uajte.d States Bankruptcy
                                     UJ..-;..._:.....,=~'---""'---'=---~- District Of                01(.1~
                                                                                                                   ?!1urt
In re     ~ fl MYYl ~ R1 ;UM
        -~-tf'~~-D_e_b-to-r--9---1~~--------
                                                                 .,,.1i_lt1J,)                                           Case No. - - - - - -

                                                                                                                         Chapter _ _ _ _       ~7~
               DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
     [Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 USC. § 1 J0(h)(2).}

I.                                      *
             Under 11 U.S.C. l IO(h), I declare under penalty of perjury that I am not an attorney or employee of an
             attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
             debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
             the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
             debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed to accept.. ............................ .                               $       J;C)   tJO

Prior to the filing of this statement I have received ............................................ .                     $   JfO ou
                                                                                                                             '
Balance Due ........................................................................................................ .            -&-
                                                                                                                         $_ _ _ _ __

2.           I have prepared or caused to be prepared the following documents (itemize):                                           __

aod pm,ided tho following scrvitts (itemi,e),                          'PJ~ ~ 7
3.           ~ ~ o f the compensation paid to me was:
             ~                               Other (specify)

4.           The source of compensation to be paid to me is:
               Debtor                              Other (specify)

5.           The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation
             of the petition filed by the debtor(s) in this bankruptcy case.

6.           To my knowledge no other person has prepared for compensation a document for filing in connection with
             this bankruptcy case except as listed below:

NAME                                                               SOCIAL SECURITY NUMBER



                                                             _                           'fX          J.o3 ~
                                                                   Social Security number of bankruptcy
                                                                                                                                              I
                                                                                                                                        1 J-/31 1g/
                                                                                                                                              Date ·
                                                                   petition preparer*/
                                                                                                    11 q                 )Hu        /Lf:;}-"4 '.-/? I ;?-A-
Printed name and title, if any, of
Bankruptcy Petition Preparer                                       Address                     (}    /(C V/(_ £                   I J / d lj
* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer. principal,
responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. 110).                                     *
A bankruptcy petition preparer's failure to comply with the provisions of title I 1 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § I 10: 18 lJS.C. § 156.
            Case: 19-10027         Doc: 1        Filed: 01/07/19     Page: 64 of 68




                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

INRE:                                        )
JA VON SHARIE CLYTUS-MILLS                   )
                                             )        Case No.
                                             )        Chapter    _1 _ _
               Debtor.                       )


                               VERIFICATION OF MATRIX


                The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.


Date: I 2/31/2018




                                                      Joint Debtor Name (if applicable)
               Case: 19-10027     Doc: 1    Filed: 01/07/19   Page: 65 of 68




                           JAVON S. CLYTUS-MILLS MAILING MATRIX
OKLAHOMA EMPLOYMENT
SECURITY COMMISSION
ATTN LEGAL
PO BOX 52925
OKLAHOMA CITY, OK 73152
CAPITAL ONE BANK USA NA
ATTN BANKRUPTCY
PO BOX 30281
SALT LAKE CITY, UT 84130
EXETER FINANCE LLC
PO BOX 166097
IRVING, TX 75016
SANTANDER CONSUMER USA
PO BOX 961245
FORT WORTH,TX 75161
SUN LOAN
1200 S. AIR DEPOT
STE V
MIDWEST CITY,OK 73110
SYNCB /JC PENNEY
PO BOX 965007
ORLANDO, FL 32896
SYNCB/ OLD NAVY
PO BOX 965005
ORLANDO, FL 32896
US CELLULAR
ATTN BANKRUPTCY
8410. W. BRYN MAWR AVE
STE 700
CHICAGO, IL 60631
VERIZON
500 TECHNOLOGY DRIVE
STE 550
WELDON SPRINGS, MO 63304
SSM HEALTH/ST ANTHONY
HOSPITAL
ATTN LEGAL
1000 N.LEE AVE
OKLAHOMA CITY, OK 73103
TMOBILE
ATTN BANKRUPTCY
PO BOX 53410
BELLEVUE, WA 98015
SPRINT
ATTN BANKRUPTCY
PO BOX 4191
CAROL STREAM,IL 60197
AT&T
ATTN.BANKRUPTCY
PO BOX 536216
ATLANTA, GA 30348
                                           Page 1
              Case: 19-10027      Doc: 1    Filed: 01/07/19   Page: 66 of 68




                           JAVON S. CLYTUS-MILLS MAILING MATRIX
A-1 LOANS
1908 N. CLASSEN BLVD
OKLAHOMA CITY,OK 73106
TINKER FEDERAL CREDIT UNION
4140 W I-240 SERVICE RD
OKLAHOMA CITY,OK 73108
NAVY FEDERAL CREDIT UNION
7199 SE 29TH STREET
STE 112
MIDWEST CITY,OK 73110
ALL AMERICAN FITNESS CT MWC
711 S. AIR DEPOT
MIDWEST CITY,OK 73110
COMENITY CAPITAL BANK /ZALE
PO BOX 182120
COLUMBUS, OH 43218
CREDIT ACCEPTANCE CORP
ATTN BANKRUPTCY
PO BOX 5070
SOUTHFIELD, MI 48086
DEPT OF EDUCATION/NELNET
ATTN LEGAL
3015 PARKER RD
STE 400
AURORA, CO 80014
AMSHER COLLECTION SERVICES
4524 SOUTHLAKE PKWY
STE 15
HOOVER, Al 35244
DIVERSIFIED CONSULTANTS
PO BOX 551268
JACKSONVILLE, FL 32255
ENHANCED RECOVERY CO
PO BOX 57547'
JACKSONVILLE, FL 32241
JEFFERSON CAPITAL SYSTEM
16 MCLELAND RD
SAINT CLOUD, MN 56303
MIDLAND FUNDING LLC
2365 NORTHSIDE DR
STE 300
SAN DIEGO, CA 92108
MIDWET RECOVERY SYSTEMS LLC
514 EARTH CITY PLAZA
STE 100
EARTH CITY, MO 63045
LOVE,BEAL & NIXON PC
PO BOX 32738
OKLAHOMA CITY,OK 73123
                                           Page 2
                 Case: 19-10027   Doc: 1   Filed: 01/07/19   Page: 67 of 68




                          )AVON S. CLYTUS-MILLS MAILING MATRIX
ROBINSON & HOOVER LAW
119 N. ROBINSON
STE 1000
OKLAHOMA CITY,OK 73102
CU RECOVERY INC
26263 FOREST BLVD
WYOMING, MN 55092
NPRTO MID-WEST LLC/KAY
256 W. DATA DRIVE
DRAPER, UT 84020
DIRECT LOAN SERVICE
SYSTEM
PO BOX 5609
GREENVILLE, TX 75403
SALLIE MAE
ATTN BANKRUPTCY
123 JUSTISON STREET
3RD FLOOR
WILMINGTON, DE 19801
ADT SECURITY
1 TOWN CENTER ROAD
BACA RATON, FL 33486
CITY NATIONAL BANK
PO BOX 2009
LAWTON, OK 73502
CHASE BANK
PO BOX 15298
WILMINGTON, DE 19850
0 U CHILDREN'S
PHYSICIANS BUILDING
1200 CHILDREN'S AVE
STE 9E
OKLAHOMA CITY, OK 73104
0 U PHYSICIANS
825 NE 10TH STREET
OKLAHOMA CITY,OK 73104
0 U PHYSICIANS
2600 NE 63RD STREET
OKLAHOMA CITY,OK 73111
KIDS 1ST PEDIATRIC
AFTER HOURS CLINIC
12516 N. MAY AVE
STE B
OKLAHOMA CITY,OK 73120
FAMILY DENTISTRY CHILDRED
AND ADULT CLINIC
717 NE 36TH STREET
OKLAHOMA CITY,OK 73105
CROSSROAD FAMILY DENTISTRY
                                           Page 3
              Case: 19-10027    Doc: 1    Filed: 01/07/19   Page: 68 of 68




                         JAVON S. CLYTUS-MILLS MAILING MATRIX
8101 S. WALKER
OKLAHOMA CITY,OK 73139
FIRST MED URGENT
CARE - NORTH
13420 N. PENN AVE
OKLAHOMA CITY,OK 73120
DRIVETIME
741 W. I-240 SERV RD
OKLAHOMA CITY,OK 73139




                                         Page 4
